--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

By and Among

ACQUIRED SALES CORP.

LIFTED LIQUIDS, INC.

GERARD M. JACOBS

WILLIAM C. JACOBS

and

WARRENDER ENTERPRISE INC.

and

NICHOLAS S. WARRENDER

Dated as of January 7, 2020

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (this “Agreement”), is entered into as of
_______, 2019, by and among Acquired Sales Corp., a Nevada corporation (“AQSP”),
Lifted Liquids, Inc., an Illinois corporation and a wholly-owned Subsidiary of
AQSP (“Merger Sub”), Gerard M. Jacobs (“GMJ”), William C. Jacobs (“WCJ” and
together with GMJ, each, a “Jacobs Owner” and collectively, the “Jacobs Owners”)
and WARRENDER ENTERPRISE INC., a Wisconsin corporation d/b/a Lifted Liquids (the
“Company”) and Nicholas S. Warrender (the “Company Owner”). Capitalized terms
used herein (including in the immediately preceding sentence) and not otherwise
defined herein shall have the meanings set forth in Section 9.1.

RECITALS

WHEREAS, the parties intend for AQSP to acquire the Company, on the terms and
subject to the conditions set forth in this Agreement;

WHEREAS, in furtherance of such acquisition of the Company by AQSP, and on the
terms and subject to the conditions set forth in this Agreement and in
accordance with the Illinois Business Corporation Act of 1983 (the “IL BCA”) and
the Wisconsin Business Corporation Law (the “WI BCL”), the Company shall be
merged with and into Merger Sub (the “Merger”), with Merger Sub as the surviving
entity (the “Surviving Entity”), and each outstanding share of the Company’s
common stock, no par value  per share (the “Company Common Stock”) shall be
converted into the right to receive the Merger Consideration;

WHEREAS, the Board of Directors of the Company has: (a) determined that it is in
the best interests of the Company and the holders of shares of Company Common
Stock, and declared it advisable, to enter into this Agreement with AQSP and
Merger Sub; and (b) approved the execution, delivery, and performance of this
Agreement and the consummation of the transactions contemplated hereby,
including the Merger;

WHEREAS, the Board of Directors of AQSP (the “AQSP Board”) has: (a) determined
that it is in the best interests of AQSP and its stockholders, and declared it
advisable, to enter into this Agreement; and (b) approved the execution,
delivery, and performance of this Agreement and the consummation of the
transactions contemplated hereby, including the Merger;

WHEREAS, the Board of Directors of Merger Sub/AQSP, in its capacity as the sole
shareholder of Merger Sub has: (a) determined that it is in the best interests
of Merger Sub and its shareholder, and declared it advisable, to enter into this
Agreement; and (b) approved the execution, delivery, and performance of this
Agreement and the consummation of the transactions contemplated hereby,
including the Merger;

WHEREAS, the AQSP Board has resolved to recommend that the holders of shares of
AQSP’s common stock, par value $0.001 per share (the “AQSP Common Stock”)
approve the issuance of shares of AQSP Common Stock in connection with the
Merger on the terms and subject to the conditions set forth in this Agreement
(the “AQSP Stock Issuance”);

WHEREAS, for U.S. federal income tax purposes, the parties intend that the
Merger qualifies as a “reorganization” within the meaning of Section 368(a) of
the Internal Revenue

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Code of 1986, as amended (the “Code”), and that this Agreement be, and is
hereby, adopted as a plan of reorganization within the meaning of Section 368(a)
of the Code; and

WHEREAS, the parties desire to make certain representations, warranties,
covenants, and agreements in connection with the Merger and the other
transactions contemplated by this Agreement and also to prescribe certain terms
and conditions to the Merger.

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants, and agreements contained in this Agreement, the parties,
intending to be legally bound, agree as follows:

ARTICLE I

THE MERGER

Section 1.1The Merger. On the terms and subject to the conditions set forth in
this Agreement, and in accordance with the IL BCA and the WI BCL, at the
Effective Time: (i) the Company shall merge with and into Merger Sub; (ii) the
separate corporate existence of the Company shall cease; and (iii) Merger Sub
shall continue its corporate existence under the IL BCA as the surviving
corporation in the Merger. 

Section 1.2Closing. Upon the terms and subject to the conditions set forth
herein, the closing of the Merger (the “Closing”) shall take place at 12:01
p.m., Chicago time, on a date that is as soon as practicable (and, in any event,
within three Business Days) after the satisfaction or, to the extent permitted
hereunder, waiver of all conditions to the Merger set forth in Article VI (other
than those conditions that by their nature are to be satisfied at the Closing),
unless this Agreement has been terminated pursuant to its terms or unless
another time or date is agreed to in writing by the parties hereto. The Closing
shall be held at the offices of Fox Rothschild LLP, 321 N. Clark Street, Suite
1600, Chicago, Illinois 60654, unless another place is agreed to in writing by
the parties hereto, or by .pdf delivery of the original execution documents and
the actual date of the Closing is hereinafter referred to as the “Closing
Date.” 

Section 1.3Effective Time. Subject to the provisions of this Agreement, on the
Closing Date, the Company and Merger Sub shall cause articles of merger (the “IL
Articles of Merger”) to be executed, acknowledged, and filed with the Secretary
of State of the State of Illinois in accordance with the relevant provisions of
the IL BCA and articles of merger (the “WI Articles of Merger”) with the
Secretary of State of the State of Wisconsin in accordance with the relevant
provisions of the WI BCL and shall make all other filings or recordings required
under the IL BCA and the WI BCL. The Merger shall become effective at such time
as the IL Articles of Merger has been duly filed with the Secretary of State of
the State of Illinois and the WI Articles of Merger have been duly filed with
the Secretary of State of the State of Wisconsin or at such later date or time
as may be agreed by the Company and AQSP in writing and specified in the IL
Articles of Merger in accordance with the IL BCA and the WI Articles of Merger
in accordance with the WI BCL (the effective time of the Merger being
hereinafter referred to as the “Effective Time”). 

--------------------------------------------------------------------------------

2 

--------------------------------------------------------------------------------



Section 1.4Effects of the Merger. The Merger shall have the effects set in this
Agreement and in the applicable provisions of the IL BCA and the WI BCL. Without
limiting the generality of the foregoing, and subject thereto from and after the
Effective Time, the effects of the Merger shall be that all assets, property,
rights, privileges, immunities, powers, franchises, licenses, and authority of
the Company and Merger Sub shall vest in the Surviving Entity, and all debts,
liabilities, obligations, restrictions, and duties of the Company and Merger Sub
shall become the debts, liabilities, obligations, restrictions, and duties of
the Surviving Entity. 

Section 1.5Organizational Documents. At the Effective Time: (i) the articles of
incorporation of Merger Sub shall be the articles of incorporation of the
Surviving Entity; and (ii) the by-laws of Merger Sub shall be the by-laws of the
Surviving Entity.  

Section 1.6Directors and Officers. At the Effective Time, the directors of AQSP
shall be Gerard M. Jacobs (Chairman), Nicholas S. Warrender (Vice Chairman),
Vincent J. Mesolella (Lead outside director), Thomas W. Hines, James S. Jacobs,
Joshua A. Bloom, Richard E. Morrissy, Michael D. McCaffrey and a ninth director
who will be designated by Nicholas S. Warrender and reasonably acceptable to
Gerard M. Jacobs, and the officers of AQSP shall be as set forth below, each to
hold the office until their respective successors are duly elected or appointed
and qualified or until their earlier death, resignation, or removal in
accordance with applicable Law: 

Gerard M. Jacobs - Chairman, CEO and Secretary

William C. Jacobs - President, CFO and Treasurer

Nicholas S. Warrender – Co-Founder, Vice Chairman, Chief Operating Officer

 

ARTICLE II

EFFECT OF THE MERGER ON CAPITAL STOCK; EXCHANGE OF CERTIFICATES

Section 2.1Effect of the Merger. At the Effective Time, as a result of the
Merger and without any action on the part of AQSP or the Company or the holder
of any capital stock of AQSP or shares of Company Common Stock: 

(a)Conversion of Common Stock. Each share of Company Common Stock issued and
outstanding immediately prior to the Effective Time shall be converted into the
right to receive: (i) such number of shares of AQSP Common Stock equal to the
product of (A) the Interest Ratio, multiplied by (B) the Stock Consideration;
(ii) an amount in cash equal to the product of (A) the Interest Ratio,
multiplied by (B) the Cash Consideration; and (iii) an amount in the form of a
Promissory Note equal to the product of (a) the Interest Ratio multiplied by (b)
the Note Consideration. 

(b)Cancellation of Common Stock. At the Effective Time, all shares of Company
Common Stock shall no longer be outstanding and shall be cancelled and retired
and shall cease to exist, and each holder of a share of Company Common Stock
shall, subject to applicable Law, cease to have any rights with respect thereto,
except the right to receive the Merger Consideration in accordance with Section
2.2. 

--------------------------------------------------------------------------------

3 

--------------------------------------------------------------------------------



(c)Fractional Shares. Any fractional shares of AQSP Common Stock to be issued
upon the conversion of the shares of Company Common Stock shall be rounded up to
one full share.   

(d)Equity of Merger Sub.  All equity of Merger Sub issued and outstanding at and
as of the Effective Time will remain issued and outstanding. 

Section 2.2Payment of Merger Consideration.  For purposes of payment of the
Merger Consideration (and the payment in lieu of fractions shares pursuant to
Section 2.1(c)), AQSP shall be entitled to rely on the information set forth in
Section 3.2 of the Company Disclosure Letter with respect to all of the shares
of Company Common Stock being held by the Company Owner and the wire
instructions identified for payment to the Company Owner. At or promptly
following the Effective Time, AQSP shall: (a) deliver to its transfer agent
irrevocable instructions to issue to the Company Owner a number of whole shares
of AQSP Common Stock equal to the excess of (i) the Stock Consideration, reduced
by (ii) the Escrowed Shares and (b) deliver to the Company Owner cash, delivered
by wire transfer, in an amount equal to the excess of (i) the Cash
Consideration, reduced by (iii) the Escrowed Cash; and (c) AQSP shall deliver
the executed Promissory Note to the Company Owner.  At or promptly following the
Effective Time, AQSP shall: (x) deliver to its transfer agent irrevocable
instructions to issue to the Company Owner (but deliver to the Escrow Agent) the
Escrowed Shares, and (y) deliver to the Escrow Agent the Escrowed Cash.   

Section 2.3Adjustments. Without limiting the other provisions of this Agreement,
if at any time during the period between the date of this Agreement and the
Effective Time, any change in the outstanding shares of AQSP Common Stock shall
occur by reason of any reclassification, recapitalization, stock split
(including a reverse stock split), or combination, exchange, readjustment of
shares, or similar transaction, or any stock dividend or distribution paid in
stock, the Stock Consideration and any other amounts payable pursuant to this
Agreement shall be appropriately adjusted to reflect such change. 

Section 2.4Withholding Rights. AQSP shall be entitled to deduct and withhold
from the consideration otherwise payable to any Person pursuant to this Article
II such amounts as may be required to be deducted and withheld with respect to
the making of such payment under any Tax Laws.  

Section 2.5Tax Treatment. The Merger is intended to constitute a
“reorganization” within the meaning of Section 368(a) of the Code.  

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE COMPANY OWNER

Except as set forth in the correspondingly numbered Section of the Company
Disclosure Letter that relates to such Section or in another Section of the
Company Disclosure Letter to the extent that it is reasonably apparent on the
face of such disclosure that such disclosure is

--------------------------------------------------------------------------------

4 

--------------------------------------------------------------------------------



applicable to such Section, the Company and each Company Owner (jointly and
severally) hereby represents and warrants to AQSP as follows:

Section 3.1Organization; Standing and Power; Charter Documents; Subsidiaries. 

(a)Organization; Standing and Power. The Company is a corporation duly
incorporated, validly existing, and in good standing under the Laws of the State
of Wisconsin and has the requisite corporate power and authority to own, lease,
and operate its assets and to carry on its business as now conducted. The
Company is duly qualified or licensed to do business as a foreign corporation in
each jurisdiction where the character of the assets and properties owned,
leased, or operated by it or the nature of its business makes such qualification
or license necessary, except where the failure to be so qualified or licensed or
to be in good standing, would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect. 

(b)Charter Documents. The Company has delivered or made available to AQSP a true
and correct copy of the Company’s Charter Documents. The Company is not in
material violation of any of the provisions of its Charter Documents. 

(c)Subsidiaries. The Company has no Subsidiaries. 

Section 3.2Capital Structure; Capital Stock. Section 3.2 of the Company
Disclosure Letter accurately sets forth the outstanding shares of Company Common
Stock as of the date hereof. The shares of Company Common Stock have been duly
authorized and validly issued, and are owned by the Company Owner, free and
clear of all Liens, other than those Liens set forth in Section 3.2 of the
Company Disclosure Letter. There are no outstanding or authorized options,
warrants, convertible securities or other rights, agreements, arrangements or
commitments of any character obligating the Company to issue or sell any equity
securities of, or any other interest in, the Company, its business or its
assets. The Company does not have outstanding or authorized any stock
appreciation, phantom stock, profit participation or similar rights. There are
no voting trusts, stockholder agreements, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any of the
shares of Company Common Stock except as set forth in Section 3.2 of the Company
Disclosure Letter. The Company does not have any outstanding capital stock other
than the shares of Company Common Stock set forth in Section 3.2 of the Company
Disclosure Letter. Except as provided in this Agreement, the Company does not
have any legal obligation to effect any merger, consolidation or reorganization
of the Company, nor to enter into any agreement with respect thereto, nor to
redeem or repurchase any shares of capital stock, nor to issue any dividends or
to make any divestitures except the Estimated Tax Distribution. 

Section 3.3Authority; Non-Contravention; Governmental Consents. 

(a)Authority. The Company has all requisite corporate power and authority to
enter into and to perform its obligations under this Agreement and to consummate
the transactions contemplated by this Agreement. The Company Owner has voted, in
the Company Owner’s capacity as the sole shareholder of the Company, to approve
the Merger in accordance with the requirements of the WI BCL. The execution and
delivery  

--------------------------------------------------------------------------------

5 

--------------------------------------------------------------------------------



of this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no other actions on the part of
the Company are necessary to authorize the execution and delivery of this
Agreement or to consummate the Merger and the other transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Company and,
assuming due execution and delivery by AQSP and Merger Sub, constitutes the
legal, valid, and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as the enforceability may be
limited by bankruptcy, insolvency, moratorium, and other similar Laws affecting
creditors’ rights generally and by principles of equity.

(b)Non-Contravention. The execution, delivery, and performance of this Agreement
by the Company, and the consummation by the Company of the transactions
contemplated by this Agreement, including the Merger, do not: (i) contravene or
conflict with, or result in any violation or breach of, the Charter Documents of
the Company or any Company Permit; (ii) assuming that all Consents contemplated
by Section 3.3(c) have been obtained or made, conflict with or violate any Law
applicable to the Company or any of its properties or assets; (iii) result in
any breach of or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the Company’s loss of any
benefit or the imposition of any additional payment or other liability under, or
give to any third party any rights of termination, amendment, acceleration, or
cancellation, or require any Consent under, any Contract to which the Company is
a party or otherwise bound as of the date hereof; or (iv) result in the creation
of a Lien (other than Permitted Liens) on any of the properties or assets of the
Company. 

(c)Governmental Consents. To the Knowledge of the Company, no consent, approval,
order, or authorization of, or registration, declaration, or filing with, or
notice to (any of the foregoing being a “Consent”), any national, state,
municipal, local, or foreign government, any instrumentality, subdivision,
court, administrative agency or commission, or other governmental authority, or
any quasi-governmental or private body exercising any regulatory or other
governmental or quasi-governmental authority (a “Governmental Entity”) is
required to be obtained or made by the Company in connection with the execution,
delivery, and performance by the Company of this Agreement or the consummation
by the Company of the Merger and other transactions contemplated hereby, except
for: (i) the filing of the IL Articles of Merger with the Secretary of State of
the State of Illinois and the WI Articles of Merger with the Secretary of State
of the State of Wisconsin; (ii) such Consents as may be required under
applicable state securities or “blue sky” Laws and the securities Laws of any
foreign country or the rules and regulations of the OTC; and (iii) the other
Consents of Governmental Entities listed in Section 3.3(c) of the Company
Disclosure Letter (the “Other Governmental Approvals”). 

Section 3.4Company Financial Statements; Undisclosed Liabilities. 

(a)Financial Statements. Attached as Section 3.4(a) of Company Disclosure Letter
are (a) copies of the Company’s unaudited financial statements consisting of the
balance sheet of the Company as of December 31 of each of the years 2017 and
2018 and  

--------------------------------------------------------------------------------

6 

--------------------------------------------------------------------------------



the related statements of income for the calendar years then ended (the “Annual
Financial Statements”) and (b) an unaudited balance sheet of the Company as of
September 30, 2019 (the “Interim Balance Sheet”) and the related statements of
income for the nine (9) month period then ended (together with the Interim
Balance Sheet the “Interim Financial Statements” and the Interim Financial
Statements, together with the Annual Financial Statements, the “Financial
Statements”). The Financial Statements (i) have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto and, in the case of Interim Financial Statements, subject, in
the case of the Interim Financial Statements, to year-end adjustments); and (ii)
are based on the books and records of the Company, and fairly present in all
material respects the financial condition of the Company as of the respective
dates they were prepared and the results of the operations of the Company for
the periods indicated.

(b)Undisclosed Liabilities. The Company does not have any Liabilities other than
Liabilities that: (i) are reflected or reserved against in the Interim Balance
Sheet; (ii) were incurred since the date of the Interim Balance Sheet in the
ordinary course of business consistent with past practice; or (iii) are incurred
in connection with the transactions contemplated by this Agreement. 

Section 3.5Absence of Certain Changes or Events. Since the date of the Interim
Balance Sheet, except in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, the
business of the Company has been conducted in the ordinary course of business
consistent with past practice and there has not been or occurred: 

(a)any Company Material Adverse Effect or any event, condition, change, or
effect that could reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect; or 

(b)any event, condition, action, or effect that, if taken during the period from
the date of this Agreement through the Effective Time, would constitute a breach
of Section 5.1. 

Section 3.6Taxes. 

(a)Tax Returns and Payment of Taxes. The Company has been a validly electing S
corporation within the meaning of Code Section 1361 and 1362 since its
formation. The Company has duly and timely filed or caused to be filed (taking
into account any valid extensions) all Tax Returns required to be filed by it.
Such Tax Returns are true, complete, and correct in all material respects. The
Company is not currently the beneficiary of any extension of time within which
to file any Tax Return other than extensions of time to file Tax Returns
obtained in the ordinary course of business consistent with past practice. All
Taxes due and owing by the Company (whether or not shown on any Tax Return) have
been timely paid. 

--------------------------------------------------------------------------------

7 

--------------------------------------------------------------------------------



(b)Availability of Tax Returns. The Company has made available to AQSP complete
and accurate copies of all material federal, state, local, and foreign income,
franchise, and other material Tax Returns filed by or on behalf of the Company
for any Tax period ending on or after December 31, 2016. 

(c)Withholding. The Company has withheld and timely paid each Tax required to
have been withheld and paid in connection with amounts paid or owing to any
Company Employee and complied with all information reporting and backup
withholding provisions of applicable Law. 

(d)Liens. There are no Liens for Taxes upon the assets of the Company other than
for current Taxes not yet due and payable or for Taxes that are being contested
in good faith by appropriate proceedings and for which adequate reserves have
been made in the Company’s Financial Statements. 

(e)Tax Deficiencies and Audits. No deficiency for any amount of Taxes which has
been proposed, asserted, or assessed in writing by any taxing authority against
the Company remains unpaid. There are no waivers or extensions of any statute of
limitations currently in effect with respect to Taxes of the Company. There are
no audits, suits, proceedings, investigations, claims, examinations, or other
administrative or judicial proceedings ongoing or, to the Knowledge of the
Company, pending with respect to any Taxes of the Company. 

(f)Tax Jurisdictions. No claim has ever been made in writing by any taxing
authority in a jurisdiction where the Company does not file Tax Returns that the
Company may be subject to Tax in that jurisdiction. 

(g)Intended Tax Treatment.  The Company has not taken or agreed not to take any
action, and to the Knowledge of the Company, there exist no facts or
circumstances that are likely to prevent or impede the Merger from qualifying as
a “reorganization” within the meaning of Section 368(a) of the Code. 

Section 3.7Intellectual Property. 

(a)Scheduled Company-Owned IP. Section 3.7(a) of the Company Disclosure Letter
contains a true and complete list, as of the date hereof, of all: (i)
Company-Owned IP that is the subject of any issuance, registration, certificate,
application, or other filing with any Governmental Entity or authorized private
registrar, including patents, patent applications, trademark registrations and
pending applications for registration, copyright registrations and pending
applications for registration, and internet domain name registrations; and (ii)
material unregistered Company-Owned IP. 

(b)Right to Use; Title. The Company is the sole and exclusive owner of all
right, title, and interest in and to the Company-Owned IP, and has the valid and
enforceable right to use all other Intellectual Property used in or necessary
for the conduct of the business of the Company as currently conducted (“Company
IP”), in each case, free and clear of all Liens, other than Permitted Liens. The
Company Owner does  

--------------------------------------------------------------------------------

8 

--------------------------------------------------------------------------------



not have any ownership interest in, or any claim in or with respect to, any
Intellectual Property used by the Company in the conduct of its business.

(c)Validity and Enforceability. The Company’s rights in the Company-Owned IP are
valid, subsisting, and enforceable.  

(d)Non-Infringement. The Company, in the conduct of its business, has not
infringed, misappropriated, or otherwise violated, and is not infringing,
misappropriating, or otherwise violating, any Intellectual Property of any other
Person. To the Knowledge of the Company, no third party is infringing upon,
violating, or misappropriating any Company-Owned IP. 

(e)IP Legal Actions and Orders. There are no Legal Actions pending or, to the
Knowledge of the Company, threatened: (i) alleging any infringement,
misappropriation, or violation by the Company of the Intellectual Property of
any Person; or (ii) challenging the validity, enforceability, or ownership of
any Company-Owned IP or the Company’s rights with respect to any Company IP. The
Company is not subject to any outstanding Order that restricts or impairs the
use of any Company-Owned IP. 

(f)Company IT Systems. Since the Company’s formation, to the Company’s Knowledge
there have been no security breaches of, unauthorized access to or use of,
failures or unplanned outages in, or other adverse integrity or security events
affecting any Company IT Systems or the data or transactions stored or processed
thereon. 

Section 3.8Compliance; Permits. 

(a)Compliance. The Company is in material compliance with, all Laws or Orders
applicable to the Company or by which the Company or any of its businesses or
properties is bound. Since the Company’s formation, no Governmental Entity has
issued any written notice or notification stating that the Company is not in
compliance with any Law. 

(b)Permits. The Company holds all permits, licenses, registrations,
authorizations and approvals from Governmental Entities (collectively,
“Permits”) required to conduct its business as currently being conducted. No
suspension, cancellation, non-renewal, or adverse modifications of any Permits
of the Company is pending or, to the Knowledge of the Company, threatened. The
Company is and, since its formation, has been in compliance with the terms of
all Permits. To the Company’s Knowledge, the consummation of the Merger will not
require AQSP to obtain any additional Permits in order for AQSP or the Merger
Sub to carry on the business of the Company (as the surviving entity) as
currently conducted and be in compliance with all Laws.  

Section 3.9Litigation; Other Activities. (a) Other than as set forth in Section
3.9 of the Company Disclosure Letter, there is no Legal Action pending, or to
the Knowledge of the Company, threatened against the Company or any of its
properties or assets or, to the Knowledge of the Company, any officer or
director of the Company in their capacities as such other than any such Legal
Action that: (a) does not involve an amount in controversy in excess of $25,000;
and  

--------------------------------------------------------------------------------

9 

--------------------------------------------------------------------------------



(b) does not seek material injunctive or other material non-monetary relief.
None of the Company or any of its properties or assets is subject to any order,
writ, assessment, decision, injunction, decree, ruling, or judgment (“Order”) of
a Governmental Entity or arbitrator, whether temporary, preliminary, or
permanent. (b)   The Company has properly accounted (in all material respects)
for any cash received by the Company and paid out by the Company in the
operation of its business.  Neither the Company nor its Owner, officers or
employees have made or authorized any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of funds or received or retained any funds in
violation of any Law.

Section 3.10Brokers’ and Finders’ Fees. The Company has not incurred, nor shall
it incur, directly or indirectly, any liability for investment banker,
brokerage, or finders’ fees or agents’ commissions, or any similar charges in
connection with this Agreement or any transaction contemplated by this
Agreement. 

Section 3.11Related Person Transactions. No Affiliate has been involved in any
material business relationship with the Company, since January 1, 2018, other
than those set forth on Section 3.11 of the Company Disclosure Letter. 

Section 3.12Employee Matters. 

(a)Schedule. Section 3.12(a) of the Company Disclosure Letter contains a true
and complete list, as of the date hereof, of each employment agreement, bonus
agreement, pension plan, employee benefits plan or program, collective
bargaining agreement, or other arrangement providing for employee compensation,
severance, deferred compensation, performance awards, stock or stock-based
awards, fringe, retirement, death, disability, medical, or wellness benefits, or
other employee benefits or remuneration of any kind, which is sponsored,
maintained, contributed to, or required to be contributed to, by the Company,
for the benefit of any current or former employee, independent contractor,
consultant, or director of the Company (each, a “Company Employee”), or with
respect to which the Company or any Company ERISA Affiliate has or may have any
Liability (collectively, the “Company Employee Plans”) including each
employment, termination, severance, retention, change in control, or consulting
or independent contractor plan, program, arrangement, or agreement, in each case
whether written or unwritten or otherwise, funded or unfunded, insured or
self-insured, including each “employee benefit plan,” within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA.  

(b)Documents. The Company has made available to AQSP correct and complete copies
(or, if a plan or arrangement is not written, a written description) of all
Company Employee Plan current plan documents and amendments thereto, and, to the
extent applicable: (i) all related trust agreements, funding arrangements,
insurance contracts, and service provider agreements now in effect or required
in the future as a result of the transactions contemplated by this Agreement or
otherwise; (ii) the most recent determination letter received regarding the
tax-qualified status of each Company Employee Plan; (iii) the most recent
financial statements for each Company Employee Plan; (iv) the Form 5500 Annual
Returns/Reports and Schedules for the most recent plan year for each Company
Employee Plan; (v) the current summary plan description for  

--------------------------------------------------------------------------------

10 

--------------------------------------------------------------------------------



each Company Employee Plan; and (vi) all actuarial valuation reports in the most
recent three plan years related to any Company Employee Plans.

(c)Employee Plan Compliance. Except for such matters as would not reasonably be
expected to have, individually or in the aggregate, a Company material Adverse
Effect, (i) Each Company Employee Plan (including any multiemployer plans within
the meaning of Section 3(37) of ERISA (each a “Multiemployer Plan”)) has been
established, administered, and maintained in all material respects in accordance
with its terms and in material compliance with applicable Laws, including, but
not limited to ERISA and the Code, where applicable; (ii) all the Company
Employee Plans that are intended to be qualified under Section 401(a) of the
Code are so qualified and have received timely determination letters from the
IRS and no such determination letter has been revoked nor, to the Knowledge of
the Company, has any such revocation been threatened, or with respect to a
prototype plan, the Company can rely on an opinion letter from the IRS to the
prototype plan sponsor, to the effect that such qualified retirement plan and
the related trust are exempt from federal income taxes under Sections 401(a) and
501(a), respectively, of the Code, and to the Knowledge of the Company no
circumstance exists that is likely to result in the loss of such qualified
status under Section 401(a) of the Code; (iii) the Company, where applicable,
has timely made all contributions, premiums, and other payments required by and
due under the terms of each Company Employee Plan and applicable Law and
accounting principles, and all benefits accrued under any unfunded Company
Employee Plan have been paid, accrued, or otherwise adequately reserved to the
extent required by, and in accordance with GAAP; (iv) there are no
investigations, audits, inquiries, enforcement actions, or Legal Actions pending
or, to the Knowledge of the Company, threatened by the IRS, U.S. Department of
Labor, Health and Human Services, Equal Employment Opportunity Commission, or
any similar Governmental Entity with respect to any Company Employee Plan; (vi)
there are no Legal Actions pending, or, to the Knowledge of the Company,
threatened with respect to any Company Employee Plan (in each case, other than
routine claims for benefits); and (vii) to the Knowledge of the Company, neither
the Company nor any of its Company ERISA Affiliates has engaged in a transaction
that could subject the Company or any Company ERISA Affiliate to a tax or
penalty imposed by either Section 4975 of the Code or Section 502(i) of ERISA. 

(d)Plan Liabilities. Neither the Company nor any Company ERISA Affiliate has:
(i) incurred or reasonably expects to incur, either directly or indirectly, any
liability under Title IV of ERISA, or related provisions of the Code or foreign
Law relating to any Company Employee Plan and nothing has occurred that
constitute grounds under Title IV of ERISA to terminate, or appoint a trustee to
administer, any Company Employee Plan; (ii) except for payments of premiums to
the Pension Benefit Guaranty Corporation (“PBGC”) which have been timely paid in
full, incurred any liability to the PBGC in connection with any Company Employee
Plan covering any active, retired, or former employees or directors of the
Company or any Company ERISA Affiliate, including, without limitation, any
liability under Sections 4069 or 4212(c) of ERISA or any penalty imposed under
Section 4071 of ERISA, or ceased operations at any facility, or withdrawn from
any such Company Employee Plan in a manner that could subject it to liability
under Sections 4062, 4063 or 4064 of ERISA; (iii) failed to satisfy the health
plan  

--------------------------------------------------------------------------------

11 

--------------------------------------------------------------------------------



compliance requirements under the Affordable Care Act, including related
information reporting requirements; (iv) failed to comply with Section 601 et.
seq. of ERISA and Section 4980B of the Code, regarding the health plan
continuation coverage requirements under COBRA; (v) failed to comply with the
privacy, security, and breach notification requirements under HIPPA; or (vi)
incurred any withdrawal liability (including any contingent or secondary
withdrawal liability) within the meaning of Sections 4201 or 4204 of ERISA to
any Multiemployer Plan and nothing has occurred that presents a material risk of
the occurrence of any withdrawal from or the partition, termination,
reorganization, or insolvency of any such Multiemployer Plan which could result
in any liability of the Company or any Company ERISA Affiliate to any such
Multiemployer Plan. No complete or partial termination of any Company Employee
Plan has occurred or is expected to occur.

(e)Certain Company Employee Plans. With respect to each Company Employee Plan: 

1.no such plan is a Multiemployer Plan or a “multiple employer plan” within the
meaning of Section 413(c) of the Code and neither the Company nor any of its
Company ERISA Affiliates has now or at any time in the past six years
contributed to, sponsored, maintained, or had any liability or obligation in
respect of any such Multiemployer Plan or multiple employer plan; 

2.no Legal Action has been initiated by the PBGC to terminate any such Company
Employee Plan or to appoint a trustee for any such Company Employee Plan; 

3.no Company Employee Plan is subject to the minimum funding standards of
Section 302 of ERISA or Section 412 or 430 of the Code, and none of the assets
of the Company or any Company ERISA Affiliate is, or may reasonably be expected
to become, the subject of any lien arising under Section 303 of ERISA or
Sections 430 or 436 of the Code; and 

4.no “reportable event,” as defined in Section 4043 of ERISA, has occurred, or
is reasonably expected to occur, with respect to any such Company Employee
Plan. 

(f)No Post-Employment Obligations. No Company Employee Plan provides
post-termination or retiree health benefits to any person for any reason, except
as may be required by COBRA or other applicable Law, and neither the Company nor
any Company ERISA Affiliate has any Liability to provide post-termination or
retiree health benefits to any person or ever represented, promised, or
contracted to any Company Employee (either individually or to Company Employees
as a group) or any other person that such Company Employee(s) or other person
would be provided with post-termination or retiree health benefits, except to
the extent required by COBRA or other applicable Law. 

--------------------------------------------------------------------------------

12 

--------------------------------------------------------------------------------



(g)Potential Governmental or Lawsuit Liability. No Company Employee Plan has in
the past six years submitted or corrected operational errors under a voluntary
compliance, self-correction, or similar program sponsored by any Governmental
Entity. 

(h)Section 409A Compliance. Each Company Employee Plan that is subject to
Section 409A of the Code has been operated in material compliance with such
section and all applicable regulatory guidance (including, without limitation,
proposed regulations, notices, rulings, and final regulations). 

(i)Health Plan Compliance.  If the Company has a Health Plan, it complies in all
material respects with the applicable requirements under the Affordable Care
Act, the Code, ERISA, COBRA, HIPAA, and other state and federal statutes
governing employer sponsored health care plans with respect to any Company
Employee Plan that is a group health plan within the meaning of Section 733(a)
of ERISA, Section 5000(b)(1) of the Code or such state statute. 

(j)Effect of Transaction. Neither the execution or delivery of this Agreement,
the consummation of the Merger, nor any of the other transactions contemplated
by this Agreement shall (either alone or in combination with any other event):
(i) entitle any current or former director, employee, contractor, or consultant
of the Company to severance pay or any other payment; (ii) accelerate the timing
of payment, funding, or vesting, or increase the amount of compensation due to
any such individual; (iii) limit or restrict the right of the Company to merge,
amend, or terminate any Company Employee Plan; or (iv) increase the amount
payable or result in any other material obligation pursuant to any Company
Employee Plan. No amount that could be received (whether in cash or property or
the vesting of any property) as a result of the consummation of the transactions
contemplated by this Agreement by any employee, director, or other service
provider of the Company under any Company Employee Plan or otherwise would not
be deductible by reason of Section 280G of the Code nor would be subject to an
excise tax under Section 4999 of the Code. 

(k)Employment Law Matters. The Company: (i) is in material compliance with all
applicable Laws and agreements regarding hiring, employment, termination of
employment, plant closing and mass layoff, employment discrimination,
harassment, retaliation, and reasonable accommodation, leaves of absence, terms
and conditions of employment, wages and hours of work, employee classification,
employee health and safety, use of genetic information, leasing and supply of
temporary and contingent staff, engagement of independent contractors, including
proper classification of same, payroll taxes, and immigration with respect to
Company Employees, and contingent workers; and (ii) is in material compliance
with all applicable Laws relating to the relations between it and any labor
organization, trade union, work council, or other body representing Company
Employees, in each event, except where such failure would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect. 

(l)Labor. The Company is not party to, or subject to, any collective bargaining
agreement or other agreement with any labor organization, work council, or  

--------------------------------------------------------------------------------

13 

--------------------------------------------------------------------------------



trade union with respect to any of its or their operations. There are no Legal
Actions, government investigations, or labor grievances pending, or, to the
Knowledge of the Company, threatened relating to any employment related matter
involving any Company Employee or applicant, including, but not limited to,
charges of unlawful discrimination, retaliation or harassment, failure to
provide reasonable accommodation, denial of a leave of absence, failure to
provide compensation or benefits, unfair labor practices, or other alleged
violations of Law.

Section 3.13Real Property and Personal Property Matters. 

(a)Owned Real Estate. The Company does not own any Real Estate. The Company is
not a party to any agreement or option to purchase any real property or interest
in real property. 

(b)Leased Real Estate. Section 3.13(b) of the Company Disclosure Letter contains
a true and complete list of all Leases (including all amendments, extensions,
renewals, guaranties, and other agreements with respect thereto) as of the date
hereof for each such Leased Real Estate (including the date and name of the
parties to such Lease document). The Company has made available to AQSP a true
and complete copy of each such Lease. Except as set forth on Section 3.13(b) of
the Company Disclosure Letter, with respect to each of the Leases: (i) such
Lease is legal, valid, binding, enforceable, and in full force and effect; (ii)
neither the Company, nor, to the Knowledge of the Company, any other party to
the Lease, is in material breach or default under such Lease, and no event has
occurred or circumstance exists which, with or without notice, lapse of time, or
both, would constitute a material breach or default under such Lease; (iii) the
Company’s possession and quiet enjoyment of the Leased Real Estate under such
Lease has not been materially disturbed, and to the Knowledge of the Company,
there are no material disputes with respect to such Lease; and (iv) the Company
has not collaterally assigned or granted any other Liens other than Permitted
Liens in such Lease. The Company has not subleased, licensed, or otherwise
granted any Person a right to use or occupy such Leased Real Estate or any
portion thereof. 

(c)Real Estate Used in the Business. The Leased Real Estate identified in
Section 3.13(b) of the Company Disclosure Letter comprise all of the real
property used in the business of the Company. 

(d)Personal Property. The machinery, equipment, furniture, fixtures, and other
tangible personal property and assets owned or leased, by the Company are in
good working condition and repair, ordinary wear and tear excepted. 

Section 3.14Environmental Matters. Except for such matters as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect: 

(a)The Company is, and for the past three years has been, in material compliance
with all Environmental Laws, which compliance includes the possession,
maintenance of, compliance with, or application for, all Permits required under
applicable  

--------------------------------------------------------------------------------

14 

--------------------------------------------------------------------------------



Environmental Laws for the operation of the business of the Company as currently
conducted.

(b)The Company has not disposed of, released, or discharged any Hazardous
Substances on, at, under, in, or from the Leased Real Estate or, to the
Knowledge of the Company, at any other location, in either event that is: (i)
currently subject to any investigation, remediation, or monitoring; or (ii) to
the Knowledge of the Company, reasonably likely to result in liability to the
Company, in either case of (i) or (ii) under any applicable Environmental Laws. 

(c)The Company has not: (i) produced, processed, manufactured, transported,
treated, handled, used, or stored any Hazardous Substances, except in material
compliance with Environmental Laws, at any Leased Real Estate; or (ii) exposed
any employee or any third party to any Hazardous Substances under circumstances
reasonably expected to give rise to any material Liability or obligation under
any Environmental Law. 

(d)The Company has not received written notice of and there is no Legal Action
pending, or to the Knowledge of the Company, threatened against the Company,
alleging any Liability or responsibility under or for non-compliance with any
Environmental Law or seeking to impose any financial responsibility for any
investigation, cleanup, removal, containment, or any other remediation or
compliance under any Environmental Law. The Company is not subject to any Order,
settlement agreement, or other written agreement by or with any Governmental
Entity or third party imposing any material Liability or obligation with respect
to any of the foregoing. 

(e)The Company has not expressly assumed or retained any Liabilities under any
applicable Environmental Laws of any other Person, including in any acquisition
or divestiture of any property or business. 

Section 3.15Material Contracts. 

(a)Material Contracts. For purposes of this Agreement, “Company Material
Contract” shall mean the following to which the Company is a party or any of its
assets are bound (excluding any Leases): 

1.any employment or consulting Contract (in each case with respect to which the
Company has continuing obligations as of the date hereof) with any current or
former (A) officer of the Company, (B) director of the Company, or (C) Company
Employee; 

2.any Contract providing for indemnification or any guaranty by the Company,
other than any Contract providing for indemnification of customers or other
Persons pursuant to Contracts entered into in the ordinary course of business; 

--------------------------------------------------------------------------------

15 

--------------------------------------------------------------------------------



3.any Contract that purports to limit the right of the Company (A) to engage in
any line of business, (B) compete with any Person or solicit any client or
customer, or (C) operate in any geographical location; 

4.any Contract relating to the disposition or acquisition, directly or
indirectly (by merger, sale of stock, sale of assets, or otherwise), by the
Company after the date of this Agreement of assets or capital stock or other
equity interests of the Company, outside the ordinary course of business; 

5.any Contract that grants any right of first refusal, right of first offer, or
similar right with respect to any assets, rights, or properties of the Company; 

6.any Contract that contains any provision that requires the purchase of all or
a portion of the Company’s requirements for a given product or service from a
given third party; 

7.any Contract that obligates the Company to conduct business on an exclusive or
preferential basis or that contains a “most favored nation” or similar covenant
with any third party or upon consummation of the Merger shall obligate AQSP or
any of its Subsidiaries to conduct business on an exclusive or preferential
basis or that contains a “most favored nation” or similar covenant with any
third party; 

8.any partnership, joint venture, limited liability company agreement, or
similar Contract relating to the formation, creation, operation, management, or
control of any joint venture, partnership, or limited liability company; 

9.any mortgages, indentures, guarantees, loans, or credit agreements, security
agreements, or other Contracts, in each case relating to indebtedness for
borrowed money, whether as borrower or lender, other than accounts receivables
and payables; 

10.any employee collective bargaining agreement or other Contract with any labor
union; 

11.any Company IP Agreement, other than licenses for shrink-wrap, click-wrap, or
other similar commercially available off-the-shelf software that has not been
modified or customized by a third party for the Company; 

12.any other Contract under which the Company is obligated to make payment or
incur costs in excess of $50,000 in any year and which is not otherwise
described in clauses (i)–(xii). 

(b)Schedule of Material Contracts; Documents. Section 3.15(b) of the Company
Disclosure Letter sets forth a true and complete list as of the date hereof of
all  

--------------------------------------------------------------------------------

16 

--------------------------------------------------------------------------------



Company Material Contracts. The Company has made available to AQSP correct and
complete copies of all Company Material Contracts, including any amendments
thereto.

(c)No Breach. (i) All the Company Material Contracts are legal, valid, and
binding on the Company, enforceable against it in accordance with its terms, and
is in full force and effect in all material respects; and (ii) neither the
Company nor, to the Knowledge of the Company, any third party is in material
breach or default, or has received written notice of a material breach or
default, of any Company Material Contract. 

Section 3.16Insurance. Section 3.16 of the Company Disclosure Letter sets forth
a true and complete list as of the date hereof of all material insurance
policies of the Company.  Each such insurance policy is in full force and effect
and such insurance policies provide insurance in such amounts and against such
risks as the Company reasonably has determined to be prudent, taking into
account the industries in which the Company operates, and as is sufficient to
comply with applicable Law. The Company is not in material breach or default,
and the Company has not taken any action or failed to take any action which,
with notice or the lapse of time, would constitute such a material breach or
default, or trigger termination or material modification of, any of such
insurance policies. To the Knowledge of the Company: (i) no insurer of any such
policy has been declared insolvent or placed in receivership, conservatorship,
or liquidation; and (ii) no notice of cancellation or termination, other than
pursuant to the expiration of a term in accordance with the terms thereof, has
been received with respect to any such policy. 

Section 3.17Information Supplied. None of the information regarding the Company
that is supplied or to be supplied by the Company in writing, specifically for
inclusion or incorporation by reference in the Schedule 14C information
statement to be filed with the SEC and sent to the AQSP stockholders in
connection with the AQSP Stockholder Approval Matters (including any amendments
or supplements thereto, the “Information Statement”) shall contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. Notwithstanding the foregoing, no
representation or warranty is made by the Company with respect to statements
made or incorporated by reference therein based on information that was not
supplied by the Company in writing specifically for the Information Statement. 

Section 3.18Outside CBD Business. Except as disclosed in Schedule 3.18, as of
the date hereof and as of the Closing, the Company Owner does not have any
interest in any brand, product, Person or business engaged in the manufacturing,
sale, distribution or transport of CBD-infused products other than through the
Company (with any interests such businesses being referred to herein as an
“Outside CBD Business Interests”). For the avoidance of doubt, Outside CBD
Business Interests shall not include the Company Owner owning, solely as an
investment, securities of any Person traded over the counter or on any national
securities exchange if the Company Owner is not a controlling Person of, or a
member of a group which controls, such Person and does not, directly or
indirectly, own 3% or more of any class of securities of such Person. 

--------------------------------------------------------------------------------

17 

--------------------------------------------------------------------------------



ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF AQSP AND MERGER SUB

Except: (a) as disclosed in the AQSP SEC Documents and that is reasonably
apparent on the face of such disclosure to be applicable to the representation
and warranty set forth herein (other than any disclosures contained or
referenced therein under the captions “Risk Factors,” “Forward-Looking
Statements,” “Quantitative and Qualitative Disclosures About Market Risk,” and
any other disclosures contained or referenced therein of information, factors,
or risks that are predictive, cautionary, or forward-looking in nature); or (b)
as set forth in the correspondingly numbered Section of the AQSP Disclosure
Letter that relates to such Section or in another Section of the AQSP Disclosure
Letter to the extent that it is reasonably apparent on the face of such
disclosure that such disclosure is applicable to such Section; AQSP hereby
represents and warrants to the Company and each Company Owner as follows:

Section 4.1Organization; Standing and Power; Charter Documents; Subsidiaries. 

(a)Organization; Standing and Power. Each of AQSP and its Subsidiaries is a
corporation, limited liability company, or other legal entity duly organized,
validly existing, and in good standing (to the extent that the concept of “good
standing” is applicable in the case of any jurisdiction outside the United
States) under the Laws of its jurisdiction of organization, and has the
requisite corporate, limited liability company, or other organizational, as
applicable, power and authority to own, lease, and operate its assets and to
carry on its business as now conducted. Each of AQSP and its Subsidiaries is
duly qualified or licensed to do business as a foreign corporation, limited
liability company, or other legal entity and is in good standing (to the extent
that the concept of “good standing” is applicable in the case of any
jurisdiction outside the United States) in each jurisdiction where the character
of the assets and properties owned, leased, or operated by it or the nature of
its business makes such qualification or license necessary. 

(b)Charter Documents. The articles of incorporation and by-laws of AQSP as most
recently filed with the AQSP SEC Documents are true, correct, and complete
copies of such documents as in effect as of the date of this Agreement. AQSP has
delivered or made available to the Company a true and complete copy of Merger
Sub’s Charter Documents. Neither AQSP nor Merger Sub is in violation of any of
the provisions of its Charter Documents. 

(c)Subsidiaries. All of the outstanding shares of capital stock of, or other
equity or voting interests in, each Subsidiary of AQSP, including Merger Sub,
have been validly issued and are owned by AQSP, directly or indirectly, free of
pre-emptive rights, are fully paid and non-assessable, and are free and clear of
all Liens, including any restriction on the right to vote, sell, or otherwise
dispose of such capital stock or other equity or voting interests, except for
any Liens: (i) imposed by applicable securities Laws; or (ii) arising pursuant
to the Charter Documents of any non-wholly-owned Subsidiary of AQSP. Except for
the capital stock of, or other equity or voting interests in, its Subsidiaries,
AQSP does not own, directly or indirectly, any capital stock of, or other equity
or voting interests in, any Person. 

--------------------------------------------------------------------------------

18 

--------------------------------------------------------------------------------



Section 4.2Capital Structure.  

(a)Capital Stock. Section 4.2 of the AQSP Disclosure Letter completely and
accurately sets forth the capital structure of AQSP as of the date of this
Agreement (including but not limited to, as of the date hereof: (i) the number
of shares of AQSP Common Stock authorized, issued and outstanding; and (ii) the
number of shares of AQSP Preferred Stock authorized, issued and outstanding,
(iii) the number of shares of AQSP Common Stock reserved for issuance pursuant
to outstanding AQSP Equity Awards). 

1.Section 4.2(a) of the AQSP Disclosure Letter sets forth a complete and
accurate list, as of the close of business on January 7, 2020, of all
outstanding Equity Awards of AQSP, indicating with respect to each such Equity
Award the name of the holder thereof, the number of shares and class of stock
subject to such Equity Award, the exercise price (if applicable) and the date of
grant.  Other than as set forth on Section 4.2 of the AQSP Disclosure Letter, as
of the date hereof, there are no outstanding (A) securities of AQSP or any of
its Subsidiaries convertible into or exchangeable for AQSP Voting Debt or shares
of capital stock of AQSP, (B) options, warrants, or other agreements or
commitments to acquire from AQSP or any of its Subsidiaries, or obligations of
AQSP or any of its Subsidiaries to issue, any AQSP Voting Debt or shares of
capital stock of (or securities convertible into or exchangeable for shares of
capital stock of) AQSP, or (C) restricted shares, restricted stock units, stock
appreciation rights, performance shares, profit participation rights, contingent
value rights, “phantom” stock, or similar securities or rights that are
derivative of, or provide economic benefits based, directly or indirectly, on
the value or price of, any shares of capital stock of AQSP, in each case that
have been issued by AQSP or its Subsidiaries (the items in clauses (A), (B), and
(C), together with the capital stock of AQSP, being referred to collectively as
“AQSP Securities”). All outstanding shares of AQSP Common Stock, all outstanding
AQSP Equity Awards, and all outstanding shares of capital stock, voting
securities, or other ownership interests in any Subsidiary of AQSP, have been
issued or granted, as applicable, in compliance in all material respects with
all applicable securities Laws and, with respect to Equity Awards, in accordance
with the terms of the applicable equity plans and award agreements. 

2.Other than as set forth on Section 4.2 of the AQSP Disclosure Letter, as of
the date hereof, there are no outstanding Contracts requiring AQSP or any of its
Subsidiaries to repurchase, redeem, or otherwise acquire any AQSP Securities or
AQSP Subsidiary Securities. Neither AQSP nor any of its Subsidiaries is a party
to any voting agreement with respect to any AQSP Securities or AQSP Subsidiary
Securities. 

(b)Voting Debt. No bonds, debentures, notes, or other indebtedness issued by
AQSP or any of its Subsidiaries: (i) having the right to vote on any matters on
which stockholders or equityholders of AQSP or any of its Subsidiaries may vote
(or which is convertible into, or exchangeable for, securities having such
right); or (ii) the value of  

--------------------------------------------------------------------------------

19 

--------------------------------------------------------------------------------



which is directly based upon or derived from the capital stock, voting
securities, or other ownership interests of AQSP or any of its Subsidiaries, are
issued or outstanding (collectively, “AQSP Voting Debt”).

(c)AQSP Subsidiary Securities. As of the date hereof, there are no outstanding:
(i) securities of AQSP or any of its Subsidiaries convertible into or
exchangeable for AQSP Voting Debt, capital stock, voting securities, or other
ownership interests in any Subsidiary of AQSP; (ii) options, warrants, or other
agreements or commitments to acquire from AQSP or any of its Subsidiaries, or
obligations of AQSP or any of its Subsidiaries to issue, any AQSP Voting Debt,
capital stock, voting securities, or other ownership interests in (or securities
convertible into or exchangeable for capital stock, voting securities, or other
ownership interests in) any Subsidiary of AQSP; or (iii) restricted shares,
restricted stock units, stock appreciation rights, performance shares, profit
participation rights, contingent value rights, “phantom” stock, or similar
securities or rights that are derivative of, or provide economic benefits based,
directly or indirectly, on the value or price of, any capital stock or voting
securities of, or other ownership interests in, any Subsidiary of AQSP, in each
case that have been issued by a Subsidiary of AQSP (the items in clauses (i),
(ii), and (iii), together with the capital stock, voting securities, or other
ownership interests of such Subsidiaries, being referred to collectively as
“AQSP Subsidiary Securities”). 

Section 4.3Authority; Non-Contravention; Governmental Consents; Board Approval. 

(a)Authority. Each of AQSP and Merger Sub has all requisite corporate power and
authority to enter into and to perform its obligations under this Agreement and,
subject to, in the case of the consummation of the Merger, the Requisite AQSP
Vote, to consummate the transactions contemplated by this Agreement. Except for
the Requisite AQSP Vote, no other corporate proceedings on the part of AQSP or
Merger Sub is necessary to authorize the execution and delivery of this
Agreement or to consummate the Merger, the AQSP Stock Issuance, and the other
transactions contemplated by this Agreement. This Agreement has been duly
executed and delivered by AQSP and Merger Sub and, assuming due execution and
delivery by the Company, constitutes the legal, valid, and binding obligation of
AQSP and Merger Sub, enforceable against AQSP and Merger Sub in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, and other similar Laws affecting creditors’ rights
generally and by general principles of equity. 

(b)Non-Contravention. The execution, delivery, and performance of this Agreement
by AQSP and Merger Sub and the consummation by AQSP and Merger Sub of the
transactions contemplated by this Agreement, do not and shall not: (i)
contravene or conflict with, or result in any violation or breach of, AQSP’s
Charter Documents or Merger Sub’s Charter Documents; (ii) assuming that all of
the Consents contemplated by Section 4.3(c) have been obtained or made, and in
the case of the consummation of the Merger, obtaining the Requisite AQSP Vote,
conflict with or violate any Law applicable to either of AQSP or Merger Sub or
any of their properties or assets; (iii) result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in AQSP’s or any of its Subsidiaries’ loss of any  

--------------------------------------------------------------------------------

20 

--------------------------------------------------------------------------------



benefit or the imposition of any additional payment or other liability under, or
alter the rights or obligations of any third party under, or give to any third
party any rights of termination, amendment, acceleration, or cancellation, or
require any Consent under, any Contract to which AQSP or any of its Subsidiaries
is a party or otherwise bound; or (iv) result in the creation of a Lien (other
than Permitted Liens) on any of the properties or assets of AQSP or any of its
Subsidiaries.

(c)Governmental Consents. Other than as set forth in Section 4.3 of the AQSP
Disclosure letter, no Consent of any Governmental Entity is required to be
obtained or made by AQSP or Merger Sub in connection with the execution,
delivery, and performance by AQSP or Merger Sub of this Agreement or the
consummation by AQSP or Merger Sub of the Merger, the AQSP Stock Issuance, and
the other transactions contemplated hereby, except for: (i) the filing of the IL
Articles of Merger with the Secretary of State of the State of Illinois and the
WI Articles of Merger with the Secretary of State of the State of Wisconsin;
(ii) such Consents as may be required under applicable state securities or “blue
sky” Laws and the securities Laws of any foreign country or the rules and
regulations of the OTC; (iii) the filings with the SEC of such reports under the
Exchange Act as may be required in connection with this Agreement, the Merger,
the AQSP Stock Issuance, and the other transactions contemplated by this
Agreement; and (iv) the Other Governmental Approvals. 

(d)Board Approval. 

1.The AQSP Board by resolutions duly adopted by a majority vote at a meeting of
the directors of AQSP duly called and held and, not subsequently rescinded or
modified in any way, has (A) determined that this Agreement and the transactions
contemplated hereby, including the Merger, and the AQSP Stock Issuance, upon the
terms and subject to the conditions set forth herein, are fair to, and in the
best interests of, AQSP and the AQSP’s stockholders, (B) approved and declared
advisable this Agreement, including the execution, delivery, and performance
thereof, and the consummation of the transactions contemplated by this
Agreement, including the Merger and the AQSP Stock Issuance, upon the terms and
subject to the conditions set forth herein, (C) directed that the AQSP
Stockholder Approval Matters be submitted to a vote of, or written consent by,
AQSP’s stockholders, and (D) resolved to recommend that AQSP’s stockholders vote
in favor of approval of the AQSP Stockholder Approval Matters. 

2.By resolutions duly adopted by AQSP in its capacity as the sole shareholder of
Merger Sub and not subsequently rescinded or modified in any way, has (A)
determined that this Agreement and the transactions contemplated hereby,
including the Merger, upon the terms and subject to the conditions set forth
herein, are fair to, and in the best interests of, Merger Sub and AQSP, as the
sole shareholder of Merger Sub, and (B) approved and declared advisable this
Agreement, including the execution, delivery, and performance thereof, and the
consummation of the transactions contemplated by this Agreement, including the
Merger, upon the terms and subject to the conditions set forth herein, and  

--------------------------------------------------------------------------------

21 

--------------------------------------------------------------------------------



(C)resolved to recommend that AQSP as the sole shareholder of Merger Sub,
approve the adoption of this Agreement in accordance with the IL BCA.

(e)Voting Requirements. The affirmative vote of the holders of a majority of all
outstanding shares of AQSP Common Stock entitled to vote thereon is necessary to
adopt this Agreement and approve the AQSP Stockholder Approval Matters (the
“Requisite AQSP Vote”). The Requisite AQSP Vote is the only vote of holders of
any securities of AQSP or its Subsidiaries necessary to approve and consummate
the Merger and the AQSP Stock Issuance, and the transactions contemplated by
this Agreement.    

Section 4.4SEC Filings; Financial Statements; Undisclosed Liabilities. 

(a)SEC Filings. AQSP has filed with or furnished to, as applicable, the SEC all
registration statements, prospectuses, reports, schedules, forms, statements,
and other documents (including exhibits and all other information incorporated
by reference) required to be filed or furnished by it with the SEC since January
1, 2016 (the “AQSP SEC Documents”). True, correct, and complete copies of all
the AQSP SEC Documents are publicly available in the Electronic Data Gathering,
Analysis, and Retrieval database of the SEC. As of their respective filing dates
or, if amended or superseded by a subsequent filing prior to the date hereof, as
of the date of the last such amendment or superseding filing (and, in the case
of registration statements and proxy statements, on the dates of effectiveness
and the dates of the relevant meetings, respectively), each of the AQSP SEC
Documents conform in all material respects with the applicable requirements of
the Securities Act, and the Exchange Act, and the rules and regulations of the
SEC thereunder applicable to such AQSP SEC Documents. None of the AQSP SEC
Documents, including any financial statements, schedules, or exhibits included
or incorporated by reference therein at the time they were filed (or, if amended
or superseded by a subsequent filing prior to the date hereof, as of the date of
the last such amendment or superseding filing), contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, except that AQSP makes
no representation as to the accuracy and completeness of its risk factors and
other disclosures regarding the manufacture, sale, distribution or transport of
CBD infused products.  Except as disclosed in writing by AQSP, there are no
outstanding or unresolved comments received from the SEC with respect to any of
the AQSP SEC Documents, and to the Knowledge of AQSP, none of the AQSP SEC
Documents is the subject of ongoing SEC review or outstanding SEC investigation.
None of AQSP’s Subsidiaries is required to file or furnish any forms, reports,
or other documents with the SEC. 

(b)Financial Statements. Each of the consolidated financial statements
(including, in each case, any notes and schedules thereto) contained in or
incorporated by reference into the AQSP SEC Documents: (i) complied in all
material respects with the published rules and regulations of the SEC with
respect thereto as of their respective dates; (ii) was prepared in accordance
with GAAP applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto and, in the case of unaudited interim
financial statements, as may be permitted by the SEC for  

--------------------------------------------------------------------------------

22 

--------------------------------------------------------------------------------



Quarterly Reports on Form 10-Q); and (iii) fairly presented in all material
respects the consolidated financial position and the results of operations,
changes in stockholders’ equity, and cash flows of AQSP and its consolidated
Subsidiaries as of the respective dates of and for the periods referred to in
such financial statements, subject, in the case of unaudited interim financial
statements, to normal and year-end audit adjustments as permitted by GAAP and
the applicable rules and regulations of the SEC (but only if the effect of such
adjustments would not, individually or in the aggregate, be material).

(c)Undisclosed Liabilities. The audited balance sheet of AQSP dated as of
December 31, 2018 contained in the AQSP SEC Documents filed prior to the date
hereof is hereinafter referred to as the “AQSP Balance Sheet.” Other than as set
forth in Section 4.4 of the AQSP Disclosure Letter, neither AQSP nor any of its
Subsidiaries has any Liabilities other than Liabilities that: (i) are reflected
or reserved against in the AQSP Balance Sheet (including in the notes thereto);
(ii) were incurred since the date of the AQSP Balance Sheet in the ordinary
course of business consistent with past practice; or (iii) are incurred in
connection with the transactions contemplated by this Agreement. 

Section 4.5Absence of Certain Changes or Events. Since the date of the AQSP
Balance Sheet, except in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, there
has not been or occurred any AQSP Material Adverse Effect or any event,
condition, change, or effect that could reasonably be expected to have,
individually or in the aggregate, an AQSP Material Adverse Effect. 

Section 4.6Compliance; Permits. 

(a)AQSP and each of its Subsidiaries are and, since November 10, 2018, have been
in compliance with, all Laws or Orders applicable to AQSP or any of its
Subsidiaries or by which AQSP or any of its Subsidiaries or any of their
respective businesses or properties is bound. Since November 10, 2018, no
Governmental Entity has issued any notice or notification stating that AQSP or
any of its Subsidiaries is not in compliance with any Law. 

(b)Permits. AQSP and its Subsidiaries hold all Permits necessary to operate
their respective businesses as such businesses are being operated as of the date
hereof.  AQSP and its Subsidiaries are in material compliance with all Permits,
and no suspension, cancellation, non-renewal, or adverse modifications of any
Permits of AQSP or any of its Subsidiaries is pending or, to the Knowledge of
AQSP, threatened.  

Section 4.7Litigation. Except as set forth in Section 4.7 of the AQSP Disclosure
Letter, there is no Legal Action pending, or to the Knowledge of AQSP,
threatened against AQSP or any of its Subsidiaries or any of their respective
properties or assets or, to the Knowledge of AQSP, any officer or director of
AQSP or any of its Subsidiaries in their capacities as such other than any such
Legal Action that: (a) does not involve an amount that would reasonably be
expected to have, individually or in the aggregate, an AQSP Material Adverse
Effect; and (b) does not seek material injunctive or other material non-monetary
relief. None of AQSP or any of its Subsidiaries or any of their respective
properties or assets is subject to any Order of a Governmental Entity or
arbitrator, whether temporary, preliminary, or  

--------------------------------------------------------------------------------

23 

--------------------------------------------------------------------------------



permanent, which would reasonably be expected to have, individually or in the
aggregate, an AQSP Material Adverse Effect. Except as set forth on Section 4.7
of the AQSP Disclosure Letter, to the Knowledge of AQSP, there are no SEC
inquiries or investigations, other governmental inquiries or investigations, or
internal investigations pending or threatened, in each case regarding any
accounting practices of AQSP or any of its Subsidiaries or any malfeasance by
any officer or director of AQSP.

Section 4.8Brokers. Except as set forth on Section 4.8 of the AQSP Disclosure
Letter, neither AQSP nor any of its Affiliates has incurred, nor shall it incur,
directly or indirectly, any liability for investment banker, brokerage, or
finders’ fees or agents’ commissions, or any similar charges in connection with
this Agreement or any transaction contemplated hereby. 

Section 4.9Tax Matters. 

(a)Each of AQSP and its Subsidiaries has filed all federal income Tax Returns
and all other material Tax Returns that it was required to file. All such Tax
Returns were true, correct, and complete in all material respects. All material
Taxes due and owing by AQSP or any of its Subsidiaries (whether or not shown on
any Tax Return) have been paid.  Neither AQSP nor any of its Subsidiaries
currently is the beneficiary of any extension of time within which to file any
Tax Return. No written claim has been made within the past 3 years by an
authority in a jurisdiction where AQSP or any of its Subsidiaries does not file
Tax Returns that AQSP or any of its Subsidiaries is or may be subject to
taxation by that jurisdiction. There are no Liens for Taxes (other than Taxes
not yet due and payable) upon any of the assets of AQSP or any of its
Subsidiaries. Each of AQSP and its Subsidiaries has withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder, or other third
party, and all Forms W-2 and 1099 required with respect thereto have been
properly completed and timely filed. 

(b)There is no material dispute or claim concerning any Tax liability of AQSP or
any of its Subsidiaries either (A) claimed or raised by any authority in writing
or (B) as to which AQSP or its Subsidiaries has Knowledge based upon personal
contact with any agent of such authority. 

(c)None of AQSP’s or its Subsidiaries Tax Returns have been audited or are
currently the subject of audit. Neither AQSP nor any of its Subsidiaries has
waived any statute of limitations in respect of Taxes or agreed to any extension
of time with respect to a Tax assessment or deficiency. 

(d)Neither AQSP nor any of its Subsidiaries is or has been a party to any
‘‘listed transaction,’’ as defined in Code §6707A(c)(2) and Reg.
§1.6011-4(b)(2). 

Section 4.10Information Supplied. None of the information supplied or to be
supplied by or on behalf of AQSP for inclusion or incorporation by reference in
the Information Statement shall contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. The Information Statement shall comply as to form in all  

--------------------------------------------------------------------------------

24 

--------------------------------------------------------------------------------



material respects with the requirements of the Exchange Act. Notwithstanding the
foregoing, no representation or warranty is made by AQSP with respect to
statements made or incorporated by reference therein based on information
supplied by the Company.

Section 4.11Ownership of Company Common Stock. Neither AQSP nor any of its
Affiliates owns any shares of Company Common Stock.  

Section 4.12Intended Tax Treatment. Neither AQSP nor any of its Subsidiaries has
taken or agreed to take any action, and to the Knowledge of AQSP there exists no
fact or circumstance, that is reasonably likely to prevent or impede the Merger,
taken together, from qualifying as a “reorganization” within the meaning of
Section 368(a) of the Code. 

Section 4.13Financial Capability. AQSP has or will have prior to the Effective
Time, sufficient funds to pay the aggregate Cash Consideration contemplated by
this Agreement and to perform the other obligations of AQSP contemplated by this
Agreement. 

Section 4.14Merger Sub. Merger Sub (a) has engaged in no business activities
other than those related to the transactions contemplated by this Agreement; and
(b) is a direct, wholly-owned Subsidiary of AQSP. 

ARTICLE V

COVENANTS

Section 5.1Conduct of Business of the Company. Except as set forth in Section
5.1 of the Company Disclosure Letter, during the period from the date of this
Agreement until the Effective Time or termination of this Agreement, the Company
shall, except as expressly contemplated by this Agreement, as required by
applicable Law, or with the consent of AQSP (which consent shall not be
unreasonably withheld, conditioned, or delayed), conduct its business in the
ordinary course of business consistent with past practice. To the extent
consistent therewith, the Company shall use its reasonable best efforts to
preserve substantially intact its business organization, to keep available the
services of its current officers and employees, to preserve its present
relationships with customers, suppliers, distributors, licensors, licensees, and
other Persons having business relationships with it. Without limiting the
generality of the foregoing, except as otherwise contemplated by this Agreement,
or as set forth in Section 5.1 of the Company Disclosure Letter, or as required
by Law, between the date of this Agreement and the Effective Time, the Company
shall not, without the consent of AQSP (which consent shall not be unreasonably
withheld, conditioned, or delayed): 

(a)amend its Charter Documents; 

(b)(i) split, combine, or reclassify any shares of Company Common Stock, (ii)
repurchase, redeem, or otherwise acquire, or offer to repurchase, redeem, or
otherwise acquire, any shares of Company Common Stock, or (iii) declare, set
aside, or pay any dividend or distribution (whether in cash, stock, property, or
otherwise) in respect of, or enter into any Contract with respect to the voting
of, any shares of its capital stock, other than the Estimated Tax Distributions
(for avoidance of doubt, the Company shall be  

--------------------------------------------------------------------------------

25 

--------------------------------------------------------------------------------



permitted to make the Estimated Tax Distributions to the Company Owner prior to
the Merger in accordance with Section 5.11);

(c)issue, sell, pledge, dispose of, or encumber any shares of Company Common
Stock or in any other manner alter the ownership of the shares of Company Common
Stock set forth in Section 3.2(a) of the Company Disclosure Letter; 

(d)except as required by applicable Law or by any Company Employee Plan or
Contract in effect as of the date of this Agreement (i) increase the
compensation payable or that could become payable by the Company to managers,
directors, officers, or employees, other than increases in compensation made to
non-officer employees in the ordinary course of business consistent with past
practice, (ii) promote any officers or employees, except in connection with the
Company’s annual or quarterly compensation review cycle or as the result of the
termination or resignation of any officer or employee, or (iii) establish,
adopt, enter into, amend, terminate, exercise any discretion under, or take any
action to accelerate rights under any Company Employee Plans; 

(e)acquire, by merger, consolidation, acquisition of stock or assets, or
otherwise, any business or Person or division thereof or make any loans,
advances, or capital contributions to or investments in any Person outside the
ordinary course of business; 

(f)(i) transfer, license, sell, lease, or otherwise dispose of (whether by way
of merger, consolidation, sale of stock or assets, or otherwise) or pledge,
encumber, or otherwise subject to any Lien (other than a Permitted Lien), any
assets, other than in the ordinary course of business; provided, however, that
the foregoing shall not prohibit the Company from transferring, selling,
leasing, or disposing of obsolete equipment or assets being replaced, or
granting of non-exclusive licenses under the Company IP, in each case in the
ordinary course of business consistent with past practice, or (ii) adopt or
effect a plan of complete or partial liquidation, dissolution, restructuring,
recapitalization, or other reorganization; 

(g)repurchase, prepay, or incur any indebtedness for borrowed money or guarantee
any such indebtedness of another Person, issue or sell any debt securities or
options, warrants, calls, or other rights to acquire any debt securities of the
Company, guarantee any debt securities of another Person, enter into any “keep
well” or other Contract to maintain any financial statement condition of any
other Person or enter into any arrangement having the economic effect of any of
the foregoing, other than in the ordinary course of business consistent with
past practice; 

(h)enter into or amend or modify in any material respect, or consent to the
termination of (other than at its stated expiry date), any Company Material
Contract or any Lease with respect to material Leased Real Estate, other than in
the ordinary course of business; 

(i)institute, settle, or compromise any Legal Action involving the payment of
monetary damages by the Company of any amount exceeding $25,000 in the
aggregate,  

--------------------------------------------------------------------------------

26 

--------------------------------------------------------------------------------



other than (i) the settlement of the current litigation involving Mile High (ii)
any Legal Action brought against AQSP arising out of a breach or alleged breach
of this Agreement by AQSP, and (iii) the settlement of claims, liabilities, or
obligations reserved against on the Interim Balance Sheet; provided, however,
that the Company shall not settle or agree to settle any Legal Action which
settlement involves a conduct remedy or injunctive or similar relief or has a
restrictive impact on the Company’s business;

(j)make any material change in any method of financial accounting principles or
practices, in each case except for any such change required by a change in GAAP
or applicable Law; 

(k)(i) settle or compromise any material Tax claim, audit, or assessment for an
amount materially in excess of the amount reserved or accrued on the Interim
Balance Sheet, (ii) make or change any material Tax election, change any annual
Tax accounting period, or adopt or change any method of Tax accounting, (iii)
amend any material Tax Returns or file claims for material Tax refunds, or (iv)
enter into any material closing agreement, surrender in writing any right to
claim a material Tax refund, offset or other reduction in Tax liability or
consent to any extension or waiver of the limitation period applicable to any
material Tax claim or assessment relating to the Company; 

(l)enter into any agreement, agreement in principle, letter of intent,
memorandum of understanding, or similar Contract with respect to any joint
venture, strategic partnership, or alliance; 

(m)take any action to exempt any Person from, or make any acquisition of
securities of the Company by any Person not subject to, any state takeover
statute or similar statute or regulation that applies to Company, except for
AQSP or any of its Subsidiaries or Affiliates, or the transactions contemplated
by this Agreement; 

(n)abandon, allow to lapse, sell, assign, transfer, grant any security interest
in or otherwise encumber or dispose of any material Company IP, or grant any
right or license to any material Company IP other than pursuant to non-exclusive
licenses entered into in the ordinary course of business consistent with past
practice; 

(o)terminate or modify in any material respect any insurance policy; 

(p)enter into any discussions, negotiations, letters of intent, mergers,
reorganizations, stock sales, asset sales (other than asset sales in the
ordinary course of business), loan agreements, financing agreements or
arrangements of any type, other capital raises, or other contracts or
arrangements outside of the ordinary course of business that is intended or that
would reasonably be expected to, individually or in the aggregate, prevent,
materially delay, or materially impede the consummation of the Merger, or the
other transactions contemplated by this Agreement; or 

(q)agree or commit to do any of the foregoing. 

Section 5.2Conduct of the Business of AQSP. During the period from the date of
this Agreement until the Effective Time, AQSP shall not, nor shall it permit any
of its Subsidiaries  

--------------------------------------------------------------------------------

27 

--------------------------------------------------------------------------------



(including Merger Sub) to, without the prior written consent of the Company
(which consent shall not be unreasonably withheld, conditioned, or delayed):

(a)amend its Charter Documents in a manner that would adversely affect the
Company or the holders of shares of Company Common Stock relative to the other
holders of AQSP Common Stock; 

(b)(i) split, combine, or reclassify any AQSP Securities or AQSP Subsidiary
Securities in a manner that would adversely affect the Company or the holders of
the shares of Company Common Stock relative to the other holders of AQSP Common
Stock, (ii) repurchase, redeem, or otherwise acquire, or offer to repurchase,
redeem, or otherwise acquire, any AQSP Securities or AQSP Subsidiary Securities,
or (iii) declare, set aside, or pay any dividend or distribution (whether in
cash, stock, property, or otherwise) in respect of, or enter into any Contract
with respect to the voting of, any shares of its capital stock (other than
dividends from its direct or indirect wholly-owned Subsidiaries, dividends paid
to holders of AQSP Preferred Stock, and ordinary quarterly dividends, consistent
with past practice with respect to timing of declaration and payment); 

(c)adopt or effect a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization, or other reorganization; 

(d)take any action that is intended or that would reasonably be expected to,
individually or in the aggregate, prevent, impede, or materially delay the
consummation of the Merger, or the other transactions contemplated by this
Agreement, provided that this clause shall not be deemed or construed to prevent
AQSP from raising capital or making acquisitions approved by the Company Owner;
 

(e)issue any AQSP Securities other than as set forth on Section 5.2(e) of the
AQSP Disclosure Letter or as may hereafter be approved by the Company Owner; or 

(f)agree or commit to do any of the foregoing. 

Section 5.3Access to Information. From the date of this Agreement until the
earlier to occur of the Effective Time or the termination of this Agreement in
accordance with the terms set forth in Article VIII, the Company shall afford to
AQSP and AQSP’s Representatives reasonable access, at reasonable times and in a
manner as shall not unreasonably interfere with the business or operations of
the Company thereof, to the officers, employees, accountants, agents,
properties, offices, and other facilities and to all books, records, contracts,
and other assets of the Company. The Company shall not be required to provide
access to or disclose information where such access or disclosure would
jeopardize the protection of attorney-client privilege or contravene any Law (it
being agreed that the parties shall use their reasonable best efforts to cause
such information to be provided in a manner that would not result in such
jeopardy or contravention).  AQSP will treat and hold as such any confidential
information it receives from the Company in the course of the reviews
contemplated by this Section, will not use any of the confidential information
except in connection with this Agreement, and, if this Agreement is terminated
for any reason whatsoever, will return to the Company all tangible  

--------------------------------------------------------------------------------

28 

--------------------------------------------------------------------------------



embodiments (and all copies) of the confidential information which are in its
possession.  Notwithstanding the foregoing, prior to the Effective Date, without
the prior written consent of the Company Owner none of AQSP, its Subsidiaries or
their representatives shall contact any suppliers or licensors to or customers
of, the Company, in connection with or pertaining to any subject matter of this
Agreement. No investigation shall affect the Company’s representations,
warranties, covenants, or agreements contained herein, or limit or otherwise
affect the remedies available to AQSP pursuant to this Agreement.

Section 5.4AQSP Stockholders Consent. As soon as reasonably practicable
following the date of this Agreement, AQSP shall prepare a written consent in
accordance with applicable Law and AQSP’s Charter Documents covering all AQSP
Stockholder Approval Matters (the “AQSP Stockholders Consent”). AQSP shall use
its best efforts to obtain the signatures from AQSP stockholders representing
the Requisite AQSP Vote necessary to cause such AQSP Stockholders Consent to be
properly approved by the AQSP stockholders in accordance with applicable Law and
AQSP’s Charter Documents. AQSP shall promptly notify the Company upon obtaining
signatures representing the Requisite AQSP Vote. Each Jacobs Owner agrees to
execute promptly the AQSP Stockholders Consent and thereby vote to approve the
AQSP Stockholder Approval Matters. 

--------------------------------------------------------------------------------

29 

--------------------------------------------------------------------------------



Section 5.5Preparation of Information Statement. As soon as reasonably
practicable following approval of AQSP Stockholders Consent in accordance with
applicable Law and AQSP’s Charter Documents, AQSP shall prepare and file with
the SEC a preliminary Information Statement.  AQSP shall use its reasonable best
efforts to ensure that the Information Statement complies in all material
respects with the applicable provisions of the Securities Act and Exchange Act.
AQSP shall promptly provide the Company and its counsel with any comments or
other communications, whether written or oral, that AQSP or its counsel may
receive from the SEC or its staff with respect to the preliminary Information
Statement promptly after the receipt of such comments and AQSP shall give
reasonable and good faith consideration to any comments made by the Company or
its counsel. AQSP shall use commercially reasonable efforts to respond to any
such comments in an expeditious matter (and the Company and the Company Owner
shall provide timely, reasonable cooperation to AQSP in respect of any such
comments). As soon as practicable following the resolution of any such comments
from the SEC, or in the event AQSP has not received any communications from the
SEC regarding preliminary Information Statement within ten (10) Business Days of
the filing thereof (or has been notified by the SEC that the SEC will not
comment on the preliminary Information Statement), then AQSP shall promptly file
a definitive Information Statement with the SEC and shall cause the Information
Statement to be disseminated to AQSP’s stockholders in accordance with the
Exchange Act as promptly as practicable thereafter (with the first day on which
the definitive Information Statement is mailed to an AQSP stockholder being the
“Mailing Date”). AQSP shall also take any other action (other than qualifying to
do business in any jurisdiction in which it is not now so qualified) required to
be taken under the Securities Act, the Exchange Act, any applicable foreign or
state securities or “blue sky” Laws, and the rules and regulations thereunder in
connection with the issuance of AQSP Common Stock in the Merger, and the Company
shall furnish to AQSP all information concerning the Company as may be
reasonably requested in connection with any such actions. 

Section 5.6Notices of Certain Events; Stockholder Litigation; No Effect on
Disclosure Letter. 

(a)The Company shall notify AQSP, and AQSP shall notify the Company, promptly
of: (i) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement; (ii) any notice or other communication from any
Governmental Entity in connection with the transactions contemplated by this
Agreement; and (iii) any event, change, or effect between the date of this
Agreement and the Effective Time which causes or is reasonably likely to cause
the failure of the conditions set forth in Section 6.2(a), Section 6.2(b), or
Section 6.2(c) of this Agreement (in the case of the Company) or Section 6.3(a),
Section 6.3(b), or Section 6.3(c) of this Agreement (in the case of AQSP), to be
satisfied. 

(b)The Company shall promptly advise AQSP in writing after becoming aware of any
Legal Action commenced, or to the Company’s Knowledge threatened, after the date
hereof against the Company or any of its managers or owners (on their own behalf
or on behalf of the Company) relating to this Agreement or the transactions
contemplated hereby (including the Merger) and shall keep AQSP reasonably
informed regarding any such Legal Action. The Company shall give AQSP the
opportunity to  

--------------------------------------------------------------------------------

30 

--------------------------------------------------------------------------------



consult with the Company regarding the defense or settlement of any such
litigation and shall consider AQSP’s views with respect to such litigation and
shall not settle any such litigation without the prior written consent of AQSP
(which consent shall not be unreasonably withheld, delayed, or conditioned).
 AQSP shall promptly advise the Company in writing after becoming aware of any
Legal Action commenced, or to the AQSP’s Knowledge threatened, after the date
hereof against AQSP or any of its managers or owners (on their own behalf or on
behalf of the Company) relating to this Agreement or the transactions
contemplated hereby (including the Merger) and shall keep the Company reasonably
informed regarding any such Legal Action. AQSP shall give the Company the
opportunity to consult with AQSP regarding the defense or settlement of any such
litigation and shall consider the Company’s views with respect to such
litigation and shall not settle any such litigation without the prior written
consent of the Company (which consent shall not be unreasonably withheld,
delayed, or conditioned).

(c)In no event shall: (i) the delivery of any notice by a party pursuant to this
Section 5.6 limit or otherwise affect the respective rights, obligations,
representations, warranties, covenants, or agreements of the parties or the
conditions to the obligations of the parties under this Agreement; (ii)
disclosure by the Company be deemed to amend or supplement the Company
Disclosure Letter or constitute an exception to the Company’s representations or
warranties; or (iii) disclosure by AQSP be deemed to amend or supplement the
AQSP Disclosure Letter or constitute an exception to AQSP’s representations or
warranties. This Section 5.6 shall not constitute a covenant or agreement for
purposes of Section 6.2(b) or Section 6.3(b). 

Section 5.7Employees; Benefit Plans. 

(a)During the period commencing at the Effective Time and ending on the date
which is twelve months from the Effective Time (or if earlier, the date of the
employee’s termination of employment with AQSP and its Subsidiaries), and to the
extent consistent with the terms of the governing plan documents, AQSP shall
provide the employees of the Company who remain employed immediately after the
Effective Time (collectively, the “Company Continuing Employees”) with annual
base salary or wage level, annual target bonus opportunities (excluding
equity-based compensation), and employee benefits (excluding any retiree health
or defined benefit retirement benefits) that are, in the aggregate, no less
favorable than the annual base salary or wage level, annual target bonus
opportunities (excluding equity-based compensation), and employee benefits
(excluding any retiree health or defined benefit retirement benefits) provided
by the Company on the date of this Agreement, provided, that this Section shall
be superseded, in regard to all Company Continuing Employees, by the terms and
conditions of any employment agreement between any of the Company Continuing
Employees and AQSP. 

(b)With respect to any “employee benefit plan,” as defined in Section 3(3) of
ERISA, maintained by AQSP or any of its Subsidiaries, excluding any retiree
health plans or programs maintained by AQSP or any of its Subsidiaries, any
defined benefit retirement plans or programs maintained by AQSP or any of its
Subsidiaries (collectively, “AQSP Benefit Plans”) in which any Company
Continuing Employees  

--------------------------------------------------------------------------------

31 

--------------------------------------------------------------------------------



shall participate effective as of the Effective Time, and subject to the terms
of the governing plan documents, AQSP shall credit all service of the Company
Continuing Employees with the Company as if such service were with AQSP, for
purposes of eligibility to participate (but not for purposes of benefit accrual,
except for vacation )or paid time off) and severance, if applicable) for full or
partial years of service in any AQSP Benefit Plan in which such Company
Continuing Employees may be eligible to participate after the Effective Time;
provided, however, that such service shall not be credited to the extent that:
(i) such crediting would result in a duplication of benefits; or (ii) such
service was not credited under the corresponding Company Employee Plan.  If any
Company Employee Plan that is a welfare benefit plan is terminated during a plan
year and Company Continuing Employees are enrolled in a comparable AQSP Benefit
Plan providing such welfare benefit (including medical, dental, life insurance,
short-term and long-term disability plans), AQSP shall waive any waiting periods
or limitations for preexisting conditions and shall ensure that each Company
Continuing Employee is given credit under the AQSP Benefit Plan for any amounts
paid toward deductibles, co-payments or out-of-pocket limits incurred under the
Company Employee Plan during the same plan year.

(c)AQSP shall ensure that any Company Continuing Employee whose employment with
AQSP or any of its Subsidiaries is involuntarily terminated (other than for
cause) within twelve months on or after the Effective Time receives severance
benefits the greater of: (i) as required under applicable Law (ii) no less
favorable than those provided under the applicable Company Employee Plan
covering such Company Employee immediately prior to the Effective Time or (iii)
no less favorable in the aggregate than the severance benefits as described on
Section 5.7(c) of the Company Disclosure Letter. 

(d)This Section 5.7 shall be binding upon and inure solely to the benefit of
each of the parties to this Agreement, and nothing in this Section 5.7, express
or implied, shall confer upon any Company Employee, any beneficiary, or any
other Person any rights or remedies of any nature whatsoever under or by reason
of this Section 5.7. Nothing contained herein, express or implied: (i) shall be
construed to establish, amend, or modify any benefit plan, program, agreement,
or arrangement; (ii) shall alter or limit the ability of the AQSP or any of its
Affiliates to amend, modify, or terminate any benefit plan, program, agreement,
or arrangement at any time assumed, established, sponsored, or maintained by it;
or (iii) shall prevent AQSP or any of its Affiliates from terminating the
employment of any Company Continuing Employee following the Effective Time. The
parties hereto acknowledge and agree that the terms set forth in this Section
5.7 shall not create any right in any Company Employee or any other Person to
any continued employment with AQSP or any of its Subsidiaries or compensation or
benefits of any nature or kind whatsoever, or otherwise alters any existing
at-will employment relationship between any Company Employee and AQSP. 

(e)With respect to matters described in this Section 5.7, the Company shall not
send any written notices or other written communication materials to Company
Employees without the prior written consent of AQSP and, prior to Closing, AQSP
shall  

--------------------------------------------------------------------------------

32 

--------------------------------------------------------------------------------



not send any written notice or other written communication materials to Company
Employees without the prior written consent of the Company.

Section 5.8Directors’ and Officers’ Exculpation and Indemnification. 

(a)Other than with respect to violations of this Agreement, AQSP agrees that all
rights to indemnification, advancement of Expenses, and exculpation by the
Company now existing in favor of each Person who is now, or has been at any time
prior to the date hereof or who becomes prior to the Effective Time an officer
or director of the Company (each an “Indemnifiable Company Party”) as provided
in the Charter Documents of the Company, in each case as in effect on the date
of this Agreement, or pursuant to any other Contracts in effect on the date
hereof and disclosed in Section 5.8 of the Company Disclosure Letter, shall be
assumed by AQSP and shall remain in full force and effect in accordance with
their terms. For a period of six years from the Effective Time, AQSP shall
maintain in effect the exculpation, indemnification, and advancement of Expenses
equivalent to the provisions of the Charter Documents of the Company as in
effect immediately prior to the Effective Time with respect to acts or omissions
by any Indemnifiable Company Party occurring prior to the Effective Time, and
shall not amend, repeal, or otherwise modify any such provisions in any manner
that would adversely affect the rights thereunder of any Indemnifiable Company
Party, provided that all rights to indemnification in respect of any claim made
for indemnification within such period shall continue until the disposition of
such action or resolution of such claim. 

(b)The obligations of AQSP under this Section 5.8 shall survive the consummation
of the Merger and shall not be terminated or modified in such a manner as to
adversely affect any Indemnifiable Company Party to whom this Section 5.8
applies without the consent of such affected Indemnifiable Company Party (it
being expressly agreed that the Indemnified Parties to whom this Section 5.8
applies shall be third party beneficiaries of this Section 5.8, each of whom may
enforce the provisions of this Section 5.8). 

(c)In the event AQSP: (i) consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity in such
consolidation or merger; or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in either such case, proper
provision shall be made so that the successors and assigns of AQSP shall assume
all of the obligations set forth in this Section 5.8. The agreements and
covenants contained herein shall not be deemed to be exclusive of any other
rights to which any Indemnifiable Company Party is entitled, whether pursuant to
Law, Contract, or otherwise. Nothing in this Agreement is intended to, shall be
construed to, or shall release, waive, or impair any rights to directors’ and
officers’ insurance claims under any policy that is or has been in existence
with respect to the Company or its officers, directors, and employees, it being
understood and agreed that the indemnification provided for in this Section 5.8
is not prior to, or in substitution for, any such claims under any such
policies. 

--------------------------------------------------------------------------------

33 

--------------------------------------------------------------------------------



Section 5.9Commercially Reasonable Efforts. 

(a)Upon the terms and subject to the conditions set forth in this Agreement
(including those contained in this Section 5.9), each of the parties hereto
shall, and shall cause its Subsidiaries to, use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper, or advisable to consummate and make effective, and to satisfy
all conditions to, in the most commercially reasonable manner practicable, the
transactions contemplated by this Agreement, including: (i) obtaining all
necessary Permits, waivers, and actions or nonactions from Governmental Entities
and the making of all necessary registrations and filings (including filings
with Governmental Entities) and the taking of all steps as may be necessary to
obtain an approval or waiver from, or to avoid an action or proceeding by, any
Governmental Entities; (ii) obtaining all necessary consents or waivers from
third parties; and (iii) execution and delivery of any additional instruments
necessary to consummate the Merger and to fully carry out the purposes of this
Agreement. The Company and AQSP shall, subject to applicable Law, promptly: (A)
cooperate and coordinate with the other in taking the actions contemplated by
clauses (i), (ii), and (iii) immediately above; and (B) supply the other with
any information that may be reasonably required in order to effectuate the
taking of such actions. Each party hereto shall promptly inform the other party
or parties hereto, as the case may be, of any communication from any
Governmental Entity regarding any of the transactions contemplated by this
Agreement. If the Company, on the one hand, or AQSP, on the other hand, receives
a request for additional information or documentary material from any
Governmental Entity with respect to the transactions contemplated by this
Agreement, then it shall use reasonable best efforts to make, or cause to be
made, as soon as reasonably practicable and after consultation with the other
party, an appropriate response in compliance with such request, and, if
permitted by applicable Law and by any applicable Governmental Entity, provide
the other party’s counsel with advance notice and the opportunity to attend and
participate in any meeting with any Governmental Entity in respect of any filing
made thereto in connection with the transactions contemplated by this Agreement.
 

(b)In the event that any administrative or judicial action or proceeding is
instituted (or threatened to be instituted) by a Governmental Entity or private
party challenging the Merger or any other transaction contemplated by this
Agreement, or any other agreement contemplated hereby, the Company and AQSP
shall cooperate in all reasonable respects with the other and shall use its
reasonable best efforts to contest and resist any such action or proceeding and
to have vacated, lifted, reversed, or overturned any Order, whether temporary,
preliminary, or permanent, that is in effect and that prohibits, prevents, or
restricts consummation of the transactions contemplated by this Agreement.  

(c)Notwithstanding anything to the contrary set forth in this Agreement, none of
AQSP or any of its Subsidiaries shall be required to, and the Company may not,
without the prior written consent of AQSP, become subject to, consent to, or
offer or agree to, or otherwise take any action with respect to, any
requirement, condition, limitation, understanding, agreement, or order to: (i)
sell, license, assign, transfer, divest,  

--------------------------------------------------------------------------------

34 

--------------------------------------------------------------------------------



hold separate, or otherwise dispose of any assets, business, or portion of
business of the Company, AQSP, or any of their respective Subsidiaries; (ii)
conduct, restrict, operate, invest, or otherwise change the assets, business, or
portion of business of the Company, AQSP, or any of their respective
Subsidiaries in any manner; or (iii) impose any restriction, requirement, or
limitation on the operation of the business or portion of the business of the
Company, AQSP, or any of their respective Subsidiaries.

Section 5.10Public Announcements. The initial press release with respect to this
Agreement and the transactions contemplated hereby shall be a release mutually
agreed to by the Company and AQSP substantially in the form set forth on Section
5.10 of the AQSP Disclosure Letter. Thereafter, each of the Company and AQSP
agrees that no public release or announcement concerning the transactions
contemplated hereby shall be issued by any party without the prior written
consent of the Company and AQSP (which consent shall not be unreasonably
withheld, conditioned, or delayed), except as may be required by applicable Law
or the rules or regulations of any applicable United States securities exchange
or other Governmental Entity to which the relevant party is subject or submits,
in which case the party required to make the release or announcement shall use
its reasonable best efforts to allow the other party reasonable time to comment
on such release or announcement in advance of such issuance. Notwithstanding the
foregoing, the restrictions set forth in this Section 5.10 shall not apply to
any release or announcement made or proposed to be made in connection with any
disclosures made in compliance with Section 5.5. 

Section 5.11Certain Tax Matters.  

(a)None of the Company or AQSP shall take or fail to take any action which
action (or failure to act) would reasonably be expected to prevent or impede the
Merger from qualifying as a “reorganization” within the meaning of Section
368(a) of the Code.   

(b)The parties acknowledge that the Company has elected to be taxable as a
corporation subject to subchapter S of title 1 of the Code (an “S corporation”),
and in accordance therewith, the income of the Company has been allocated to the
Company Owner for federal income tax purposes.  As a result of the Merger and
pursuant to Treasury Regulations Section 1.1362-3, the Company shall terminate
for federal income tax purposes and shall have a short taxable year commencing
on January 1, 2020, and ending on the day before the Closing Date.  In
recognition of the tax obligations of the Company Owner with respect to the
income of the Company for such short taxable year, the Company shall be
permitted to make the Estimated Tax Distributions to the Company Owner prior to
the Closing Date. 

(c)The parties shall cooperate fully, as and to the extent reasonably requested
by another party, in connection with the filing of any Tax Returns and any
audit, litigation or other proceeding with respect to Taxes. 

Section 5.12Employment Agreement. In connection with the Closing, AQSP shall
execute and deliver, and Nicholas S. Warrender shall execute and deliver, an
employment agreement between AQSP and Nicholas S. Warrender, in the form of the
Employment Agreement set forth on Exhibit A, attached hereto, using the “Title”
and “Base Salary” set forth  

--------------------------------------------------------------------------------

35 

--------------------------------------------------------------------------------



for Nicholas S. Warrender on Exhibit A-1, attached hereto (the “NW Employment
Agreement”).

Section 5.13Stockholders Agreement. The Company Owner shall execute a
Stockholders Agreement with Gerard Jacobs and William Jacobs in the form
attached hereto as Exhibit B. 

Section 5.14Closing Date Capital Structure. On the day prior to the Closing
Date, AQSP shall deliver to the Company a true, accurate and complete update to
Section 4.2(a) along with any revisions made since the date hereof to AQSP’s
Charter Documents (the “Closing Capital Structure Schedule”). 

Section 5.15Company Audit.  

Concurrent with the execution hereof, AQSP shall reimburse the Company for all
out-of-pocket costs expended by the Company with respect to the Company Audit
and shall agree with Fruci & Associates to be primarily responsible for any
future costs related to such Company Audit.

Section 5.16Escrow Agreement. At the Closing, the Company Owner, AQSP and the
Escrow Agent shall have entered into an Escrow Agreement reasonably acceptable
to AQSP and the Company Owner (the “Escrow Agreement”). 

Section 5.17Recipes. At or promptly following the Effective Time, the Company
Owner shall deliver to AQSP a file containing all product recipes used in the
Company business (or proposed to be used in the Company business). 

Section 5.18Purchase Option. The Company Owner hereby grants to AQSP an
exclusive, perpetual, non-expiring option to purchase all or any portion of the
Company Owner’s Outside CBD Business Interests for $1.00.  

Section 5.19Further Assurances. At and after the Effective Time, the officers
and directors of the Surviving Entity shall be authorized to execute and
deliver, in the name and on behalf of the Company, any deeds, bills of sale,
assignments, or assurances and to take and do, in the name and on behalf of the
Company, any other actions and things to vest, perfect, or confirm of record or
otherwise in the Surviving Entity any and all right, title, and interest in, to
and under any of the rights, properties, or assets of the Company acquired or to
be acquired by the Surviving Entity as a result of, or in connection with, the
Merger. 

Section 5.20

Hemp Processing System.  Through Company Owner and his Father, Robert Warrender
II ("Warrender II"), AQSP has been made aware of a potential business
opportunity to process CBD from hemp using a system that is currently undergoing
proof of concept operational testing and that incorporates particular filtration
and pump equipment and technology identified by Warrender II (the "System"). In
consideration of Company Owner's and Warrender II's agreement to disclose to
AQSP, on an exclusive basis, the completed design, the actual construction and
operating costs, and the results of the proof of concept operational testing, of
the System (the "System Confidential Information"), AQSP agrees and covenants:

--------------------------------------------------------------------------------

36 

--------------------------------------------------------------------------------



 

(a) to keep the System Confidential Information confidential, and to share the
System Confidential Information with AQSP's directors, officers, investment
bankers, lawyers, accountants and other professional advisors only on a
need-to-know basis;  

 

(b) to analyze the System Confidential Information in regard to the potential
financing, construction and operation of one or more Systems; and  

 

(c) to use good faith efforts to attempt to proceed forward, in a joint venture
or other arrangement involving Warrender II, with a project(s) consisting of the
financing, construction and operation of one or more Systems if but only if: 

 

(1)such analysis is favorable and is approved by the AQSP Board in its
discretion; and  

 

(2)Warrender II and AQSP mutually agree upon the structure, terms and conditions
of such project(s) including the respective ownership, control, obligations and
compensation of Warrender II (or his designees) and AQSP in and from the
financing, construction, operation, leasing and/or sale of such project(s),
provided that any equity compensation to be received by Warrender II (or his
designees) from the financing, construction, operation, leasing and/or sale of
such project(s) shall be structured in the form of shares of AQSP Common Stock
valued at the then-current trading price of AQSP Common Stock but in no event at
higher than $5.00 per share of AQSP Common Stock. 

 

AQSP shall have 90 days after disclosure of the System Confidential Information
 to obtain its Board’s approval to proceed as discussed in paragraph (c) above.
 In the absence of such approval, Warrender II shall be free to disclose the
System Confidential Information for any purpose.

 

Section 5.21Deferred Contingent Stock. As an inducement to the Company Owner to
enter into this Agreement and to close the Merger: 

 

(a)Subject to the conditions and contingencies set forth in Sections 5.21(b) and
5.21(c) below, AQSP agrees and covenants to set aside an aggregate of 645,000
shares of unregistered AQSP Common Stock (the "Deferred Contingent Stock") as
deferred contingent compensation to be issued and delivered to certain persons
(the "Deferred Contingent Stock Recipients"), all as specified by the Company
Owner in a schedule (the "Deferred Contingent Stock Schedule") delivered by the
Company Owner to AQSP at the Closing. 

 

(b)The issuance and delivery of Deferred Contingent Stock to each of the
Deferred Contingent Stock Recipients shall be contingent upon such Deferred
Contingent Stock Recipient meeting each of the following conditions and
contingencies (the "Stock Conditions and Contingencies"):  

--------------------------------------------------------------------------------

37 

--------------------------------------------------------------------------------



(1)such Deferred Contingent Stock Recipient must have served continuously as a
director of Merger Sub or AQSP, or must have been continuously employed by
Merger Sub or AQSP, or must have been continuously retained as a contractor,
consultant or advisor by Merger Sub or AQSP, during the period from the Closing
Date through the third anniversary of the Closing Date; 

 

(2)if such Deferred Contingent Stock Recipient is listed on the Deferred
Contingent Stock Schedule as being subject to a performance review by the
Company Owner, then such Deferred Contingent Stock Recipient must not have had
his or her performance as a director of Merger Sub or AQSP, or as an employee of
Merger Sub or AQSP, or as a contractor, consultant or advisor of Merger Sub or
AQSP, during the period from the Closing Date through the third anniversary of
the Closing Date, determined by the Company Owner to be unacceptable in his sole
discretion, as evidenced by a signed letter from the Company Owner delivered to
the CEO of AQSP no later than the third anniversary of the Closing Date;  

 

(3)such Deferred Contingent Stock Recipient must not have disclosed, orally or
in writing, directly or indirectly, to any person or entity, excepting only in a
required filing with the SEC, either that such Deferred Contingent Stock
Recipient is a Deferred Contingent Stock Recipient, or the number of shares of
Deferred Contingent Stock which such Deferred Contingent Stock Recipient hopes
to be awarded hereunder; and 

 

(4)such Deferred Contingent Stock Recipient must have signed and delivered to
AQSP prior to the Closing Date an estoppel letter in form and substance
satisfactory to AQSP in its discretion, evidencing that such Deferred Contingent
Stock Recipient has no right, title or interest in the stock of the Company or
in any of the Company's assets including any of the Company's cash, receivables,
contracts, products, customers or intellectual property, and that such Deferred
Contingent Stock Recipient is not owed anything whatsoever by the Company or the
Company Owner other than wages owed by the Company for the period from the
Company's last payroll date through the Closing Date (collectively the "Estoppel
Letters"). 

 

(c)If for any reason whatsoever any of the foregoing Stock Conditions and
Contingencies is not met by any Deferred Contingent Stock Recipient, then such
Deferred Contingent Stock Recipient shall immediately forfeit such Deferred
Contingent Stock Recipient's right to receive his or her share of the Deferred
Contingent Stock as specified in the Deferred Contingent Stock Schedule, and
such forfeited Deferred Contingent Stock shall promptly be issued and delivered
to the Company Owner as additional Stock Consideration hereunder. However, if
all of the foregoing Stock Conditions and Contingencies are met by any Deferred
Contingent Stock Recipient, then AQSP shall issue and deliver to such Deferred
Contingent Stock Recipient his or her share of the Deferred Contingent Stock as
specified in the Deferred Contingent Stock  

--------------------------------------------------------------------------------

38 

--------------------------------------------------------------------------------



Schedule, no later than thirty (30) days following the third anniversary of the
Closing Date.

 

Section 5.22Warrants. As an inducement to the Company Owner to enter into this
Agreement and to close the Merger: 

 

(a)Subject to the terms and conditions set forth in Sections 5.22(b), 5.22(c)
and 5.22(d) below, AQSP agrees and covenants to issue, on the Closing Date or
within thirty (30) days following the Closing Date, warrants to purchase an
aggregate of 1,820,000 shares of unregistered AQSP Common Stock at an exercise
price of $5.00 per share (the "Warrants"), to certain persons (the "Warrant
Recipients"); all as specified by the Company Owner in a schedule (the "Warrant
Schedule") delivered by the Company Owner to AQSP at the Closing. 

 

(b)The Warrants issued to each Warrant Recipient who following the Closing Date
serves as a director or officer of AQSP shall be vested and may be exercised by
such Warrant Recipient at any time during the five year period from the Closing
Date through the fifth anniversary of the Closing Date, and such Warrants shall
include a so-called "cashless exercise" feature. 

 

(c)The vesting of the Warrants issued to each of the Warrant Recipients who
following the Closing Date does not serve as a director or officer of AQSP shall
be contingent upon such Warrant Recipient meeting each of the following
conditions and contingencies (the "Warrant Conditions and Contingencies"): 

 

(1)such Warrant Recipient must have been continuously employed by Merger Sub or
AQSP, or such Warrant Recipient must have continuously served as a contractor,
consultant, paid advisor, or informal unpaid advisor to Merger Sub, AQSP or
Nicholas S. Warrender, during the period from the Closing Date through the third
anniversary of the Closing Date; 

 

(2)if such Warrant Recipient is listed on the Warrant Schedule as being subject
to a performance review by the Company Owner, then such Warrant Recipient must
not have had his or her performance as an employee of Merger Sub or AQSP, or as
a contractor, consultant, paid advisor, or informal advisor to Merger Sub, AQSP
or Nicholas S. Warrender, during the period from the Closing Date through the
third anniversary of the Closing Date, determined by Nicholas S. Warrender to be
unacceptable in his sole discretion, as evidenced by a signed letter from
Nicholas S. Warrender delivered to the CEO of AQSP no later than the third
anniversary of the Closing Date; 

 

(3)such Warrant Recipient must not have disclosed, orally or in writing,
directly or indirectly, to any person or entity, excepting only in a required
filing with the SEC, either that such Warrant Recipient is a Warrant Recipient,
or the number of shares of AQSP Common Stock which could be purchased upon the
exercise of the Warrants granted to such Warrant Recipient; and 

--------------------------------------------------------------------------------

39 

--------------------------------------------------------------------------------



 

(4)such Warrant Recipient must have signed and delivered to AQSP prior to the
Closing Date an estoppel letter in form and substance satisfactory to AQSP in
its discretion, evidencing that such Warrant Recipient has no right, title or
interest in the stock of the Company or in any of the Company's assets including
any of the Company's cash, receivables, contracts, products, customers or
intellectual property, and that such Warrant Recipient is not owed anything
whatsoever by the Company or the Company Owner other than wages owed by the
Company for the period from the Company's last payroll date through the Closing
Date (collectively the "Estoppel Letters"). 

 

(d)If for any reason whatsoever any of the foregoing Warrant Conditions and
Contingencies is not met by any Warrant Recipient who following the Closing Date
does not serve as a director or officer of AQSP, then the Warrants granted to
such Warrant Recipient shall not vest and shall immediately terminate. However,
if all of the foregoing Warrant Conditions and Contingencies are met by any
Warrant Recipient who following the Closing Date does not serve as a director or
officer of AQSP, then the Warrants granted to such Warrant Recipient shall vest
and may be exercised by such Warrant Recipient at any time during the two year
period from the third anniversary of the Closing Date through the fifth
anniversary of the Closing Date, provided that if after the third anniversary of
the Closing Date such Warrant Recipient's continuous employment by Merger Sub or
AQSP terminates for any reason, or if after the third anniversary of the Closing
Date such Warrant Recipient's continuous service as a contractor, consultant,
paid advisor, or informal unpaid advisor to Merger Sub, AQSP or Nicholas S.
Warrender terminates for any reason (collectively a "Termination"), then such
Warrant Recipient's vested Warrants shall terminate if they are not exercised
within thirty (30) days following such Termination. 

 

Section 5.23Wisconsin Acquisitions. Through Company Owner, AQSP has been made
aware of a potential business opportunity to acquire two companies located in
Wisconsin: a company that among other things plans to manufacture and sell
products incorporating a unique CBD delivery system ("Wisconsin Company #1") and
a company that among other things plans to test and remediate hemp and hemp oils
("Wisconsin Company #2") (Wisconsin Company #1 and Wisconsin Company #2,
collectively, the "Wisconsin Companies"). AQSP agrees and covenants to use good
faith efforts to attempt to proceed forward to close (the "Wisconsin Closing")
the acquisition (the "Wisconsin Acquisitions") of the Wisconsin Companies on the
following terms and conditions, among others: 

 

(a)a capital raise must be completed, on terms acceptable to AQSP and Nicholas
S. Warrender, in an amount sufficient to fund the pre-Wisconsin Closing loan
referred to in Section 5.23(b) and to fund the cash portion of the Wisconsin
Acquisitions consideration paid at the Wisconsin Closing referred to in Section
5.23 (d) (i); 

--------------------------------------------------------------------------------

40 

--------------------------------------------------------------------------------



(b)a pre-Wisconsin Closing loan may be made by AQSP to the Wisconsin Companies,
on terms and conditions mutually acceptable to AQSP, Nicholas S. Warrender, and
the owners of the Wisconsin Companies; 

 

(c)the Wisconsin Closing shall be subject to the following terms and conditions,
among others: 

 

(1)AQSP's due diligence investigation of the Wisconsin Companies must be
acceptable to AQSP and Nicholas S. Warrender; 

 

(2)the audit of the Wisconsin Companies must be acceptable to AQSP and Nicholas
S. Warrender; 

 

(3)the definitive acquisition documentation must be mutually acceptable to AQSP,
to Nicholas S. Warrender, and to the owners of the Wisconsin Companies; 

 

(4)all necessary third party approvals must be obtained, including approvals by
the Board of Directors of AQSP and by a majority of the shareholders of AQSP;
and 

 

(5)all necessary securities filings must be made. 

 

(d)the merger consideration paid by AQSP in the Wisconsin Acquisitions shall be
as follows (or as otherwise mutually agreed upon by AQSP, Nicholas S. Warrender,
and the owners of the Wisconsin Companies): 

 

(1)the cash portion of the Wisconsin Acquisitions merger consideration to be
paid at the Wisconsin Closing shall be Two Million Dollars ($2,000,000) in
cash; 

 

(2)the stock portion of the Wisconsin Acquisitions merger consideration to be
paid at the Wisconsin Closing shall be One Million (1,000,000) shares of AQSP
Common Stock; and 

 

(3)the portion of the Wisconsin Acquisitions merger consideration to be paid
following the Wisconsin Closing shall be up to an additional Two Million Dollars
($2,000,000) in cash and up to an additional Three Million (3,000,000) shares of
AQSP Common Stock, subject to an "earnout" contingency that the Wisconsin
Companies shall have achieved, during an "earnout" period of 24-30 months
following the Wisconsin Closing, an annualized EBITDA run rate of Four Million
Dollars ($4,000,000) or more. 

 

Section 5.24Escrow of Preferred Stock Dividends. Prior to the Closing Date, AQSP
shall escrow with a third party escrow agent all of the 3% dividends that are
estimated to be payable by AQSP during calendar year 2020 in regard to AQSP's
outstanding shares of Series A  

--------------------------------------------------------------------------------

41 

--------------------------------------------------------------------------------



and Series B convertible preferred stock, to ensure that such 3% dividends are
timely paid on the respective anniversaries of the purchases of such shares of
preferred stock (subject to appropriate adjustments in regard to any conversions
of shares of preferred stock prior to such respective anniversaries).

 

Section 5.25Consultations. The Company Owner shall allow AQSP's lead outside
director, Vincent J. Mesolella, to periodically consult with the Company's
litigation counsel regarding strategies for potential settlements of the
Company's disputes involving third parties. 

 

ARTICLE VI

CONDITIONS

Section 6.1Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party to this Agreement to effect the Merger is
subject to the satisfaction or waiver (where permissible pursuant to applicable
Law) on or prior to the Closing Date of each of the following conditions: 

(a)AQSP Stockholder Approval. The AQSP Stockholder Approval Matters shall have
been approved by the Requisite AQSP Vote. 

(b)Waiting Period. At least twenty (20) days shall have passed since the Mailing
Date. 

(c)No Injunctions, Restraints, or Illegality. No Governmental Entity having
jurisdiction over any party hereto shall have enacted, issued, promulgated,
enforced, or entered any Laws or Orders, whether temporary, preliminary, or
permanent, that make illegal, enjoin, or otherwise prohibit consummation of the
Merger, the AQSP Stock Issuance, or the other transactions contemplated by this
Agreement. 

(d)Governmental Consents. All consents, approvals and other authorizations of
any Governmental Entity set forth in Section 6.1 of the Company Disclosure
Letter and Section 6.1 of the AQSP Disclosure Letter and required to consummate
the Merger, the AQSP Stock Issuance, and the other transactions contemplated by
this Agreement (other than the filing of the IL Articles of Merger and the WI
Articles of Merger) shall have been obtained, free of any condition that would
reasonably be expected to have a Company Material Adverse Effect or AQSP
Material Adverse Effect. All filings required under the Securities Act or the
Exchange Act necessary to consummate the Merger shall have been made. 

Section 6.2Conditions to Obligations of AQSP. The obligations of AQSP to effect
the Merger are also subject to the satisfaction or waiver (where permissible
pursuant to applicable Law) by AQSP on or prior to the Effective Time of the
following conditions: 

(a)Representations and Warranties. (i) The representations and warranties of the
Company set forth in Article III of this Agreement shall be true and correct in
all material respects when made and on and as of the Closing Date, as if made on
and as of  

--------------------------------------------------------------------------------

42 

--------------------------------------------------------------------------------



such date (except those representations and warranties that address matters only
as of a particular date, which shall be true and correct in all respects as of
that date).

(b)Performance of Covenants. The Company and the Company Owner shall have
performed in all material respects all obligations, and complied in all material
respects with the agreements and covenants, in this Agreement required to be
performed by or complied with by it at or prior to the Closing Date, including
but not limited to, delivery of the following documents: 

1.Nicholas S. Warrender executing and delivering to AQSP the NW Employment
Agreement; 

2.Nicholas S. Warrender executing and delivering the Stockholders Agreement; 

3.The Company Owner executing and delivering the Escrow Agreement; and 

4.The Company Owner executing and delivering to AQSP a registration rights
agreement, substantially in the form of the Registration Rights Agreement set
forth on Exhibit C, attached hereto. 

(c)Company Material Adverse Effect. Since the date of this Agreement, there
shall not have been any Company Material Adverse Effect or any event, change, or
effect that would, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect. 

(d)Officers Certificate. AQSP shall have received a certificate, signed by the
chief executive officer or chief financial officer of the Company, certifying as
to the matters set forth in Section 6.2(a), Section 6.2(b), and Section 6.2(c). 

(e)AQSP shall have received the signed Estoppel Letters referred to in Sections
5.21(c) and 5.22(c). 

Section 6.3Conditions to Obligation of the Company. The obligation of the
Company to effect the Merger is also subject to the satisfaction or waiver by
the Company on or prior to the Effective Time of the following conditions: 

(a)Representations and Warranties. The representations and warranties of AQSP
shall be true and correct in all material respects when made and on and as of
the Closing Date, as if made on and as of such date (except those
representations and warranties that address matters only as of a particular
date, which shall be true and correct in all material respects as of that
date). 

(b)Performance of Covenants. AQSP and each Jacobs Owner shall have performed in
all material respects all obligations, and complied in all material respects
with the agreements and covenants, of this Agreement required to be performed by
or  

--------------------------------------------------------------------------------

43 

--------------------------------------------------------------------------------



complied with by it at or prior to the Closing Date including but not limited
to, delivery of the following documents:

1.AQSP executing and delivering to Nicholas S. Warrender the NW Employment
Agreement; 

2.AQSP executing and delivering the Escrow Agreement; 

3.AQSP and each Jacobs Owner executing and delivering the Stockholders
Agreement; and 

4.AQSP executing and delivering the Registration Rights Agreement. 

(c)AQSP Material Adverse Effect. Since the date of this Agreement, there shall
not have been any AQSP Material Adverse Effect or any event, change, or effect
that would, individually or in the aggregate, reasonably be expected to have an
AQSP Material Adverse Effect. 

(d)Officers Certificate. The Company shall have received a certificate, signed
by an officer of AQSP, certifying as to the matters set forth in Section 6.3(a),
Section 6.3(b), and Section 6.3(c). 

ARTICLE VII

INDEMNIFICATION

Section 7.1Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein (other than
Fundamental Representations and Warranties) shall survive the Closing and shall
remain in full force and effect until the date that is twelve (12) months from
the Closing Date.  Fundamental Representations and Warranties shall survive the
Closing and shall remain in full force and effect indefinitely, other than the
representations and warranties set forth in Section 3.6 which shall remain in
full force and effect until 30 days following the expiration of the applicable
statute of limitations. None of the covenants or other agreements contained in
this Agreement shall survive the Closing Date other than those which by their
terms contemplate performance after the Closing Date, and each such surviving
covenant and agreement shall survive the Closing for the period contemplated by
its terms or if no such term of survival is contemplated, shall survive
indefinitely until performed.  Notwithstanding the foregoing, any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from the non-breaching party to the breaching
party prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of such survival period and such claims
shall survive until finally resolved. 

Section 7.2Indemnification by Company Owner. Subject to the other conditions set
forth in this Article VII, the Company Owner shall indemnify AQSP against, and
shall hold AQSP harmless from and against, any and all Expenses incurred or
sustained by, or imposed upon, Buyer based upon, arising out of, with respect to
or by reason of: 

--------------------------------------------------------------------------------

44 

--------------------------------------------------------------------------------



(a)any inaccuracy in or breach of any of the representations or warranties of
the Company or the Company Owner contained in this Agreement (other than a
breach of Section 3.18); or 

(b)any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by the Company or the Company Owner pursuant to this Agreement. 

Section 7.3Indemnification by AQSP. Subject to the other conditions set forth in
this Article VII, AQSP shall indemnify the Company Owner, and shall hold the
Company Owner harmless from and against, any and all Expenses incurred or
sustained by, or imposed upon, the Company Owner based upon, arising out of,
with respect to or by reason of: 

(a)any inaccuracy in or breach of any of the representations or warranties of
AQSP contained in this Agreement; or 

(b)any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by AQSP or any Jacobs Owner pursuant to this Agreement. 

Section 7.4Certain Limitations. The party making a claim under this Article VII
is referred to as the “Indemnified Party”, and the party against whom such
claims are asserted under this Article VII is referred to as the “Indemnifying
Party”. For the avoidance of doubt, the Company and the Company Owner shall be
treated as a single Indemnified Party or Indemnifying Party, as applicable. The
indemnification provided for in Section 7.2 and Section 7.3 shall be subject to
the following limitations: 

(a)The Indemnifying Party shall not be liable to the Indemnified Party for
indemnification under Section 7.2(a) or Section 7.3(a), as the case may be,
until the aggregate amount of all Expense in respect of indemnification
thereunder exceeds $30,000 (the “Deductible”), in which event the Indemnifying
Party shall be liable for all Expenses in excess of the Deductible.  

(b)The aggregate amount of all Expenses for which an Indemnifying Party shall be
liable pursuant to Section 7.2(a) or Section 7.3(a), as the case may be (other
than for breaches of Fundamental Representations and Warranties), shall not
exceed ten percent (10%) of the Cash Consideration and ten percent (10%) of the
Stock Consideration (the “Indemnification Cap”); provided that in no event shall
the aggregate amount of all Expenses for which an Indemnifying Party shall be
liable hereunder exceed the total Cash Consideration. 

(c)Payments by an Indemnifying Party pursuant to Section 7.2 or Section 7.3 in
respect of any Expense shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received or reasonably expected to be
received by the Indemnified Party in respect of any such claim. The Indemnified
Party shall use its commercially reasonable efforts to recover under insurance
policies or indemnity, contribution or other similar agreements for any Expenses
prior to seeking indemnification under this Agreement. 

--------------------------------------------------------------------------------

45 

--------------------------------------------------------------------------------



(d)Payments by an Indemnifying Party pursuant to Section 7.2 or Section 7.3 in
respect of any Expense shall be reduced by an amount equal to any Tax benefit
realized or reasonably expected to be realized as a result of such Expense by
the Indemnified Party. 

(e)In no event shall any Indemnifying Party be liable to any Indemnified Party
for any punitive, incidental, consequential, special or indirect damages,
including loss of future revenue or income, loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement, or
diminution of value or any damages based on any type of multiple. 

(f)Each Indemnified Party shall take, and cause its Affiliates to take, all
reasonable steps to mitigate any Expense upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy the
breach that gives rise to such Expense. 

(g)Any indemnification payments from the Company Owner in the form of AQSP
Common Stock (whether as Escrowed Shares or otherwise) shall be treated as
having a value based on the Deemed Value of the Stock Consideration. 

(h)Notwithstanding anything else contained herein, neither AQSP or the Jacobs
Owners, on the one hand, or the Company or the Company Owner, on the other hand,
shall be deemed to be in default of, or have any liability under this Agreement
(or the transactions contemplated hereby), as a result of the manufacture, sale
or distribution of CBD or CBD-Infused products by the Company or AQSP or in
regard to any representations or warranties of any nature relating directly or
indirectly to the legality or illegality of CBD or CBD-Infused products. 

(i)AQSP acknowledges and agrees, that notwithstanding anything else contained
herein, the option set forth in this Section 5.18 shall be AQSP’s sole and
exclusive remedy with respect to a breach of any representation and warranty
contained in Section 3.18. 

(j)The foregoing indemnification provisions in this Section 7 are the sole and
exclusive remedy AQSP (and its Affiliates) may have with respect to the
representations, warranties and covenants of the Company and Company Owner set
forth in this Agreement and the transactions contemplated by this Agreement. 

Section 7.5Indemnification Procedures. 

(a)Third Party Claims. If any Indemnified Party receives notice of the assertion
or commencement of any action, suit, claim or other legal proceeding made or
brought by any Person who is not a party to this Agreement or an Affiliate of a
party to this Agreement (a “Third-Party Claim”) against such Indemnified Party
with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party prompt written notice thereof. The failure to give such
prompt written notice shall not, however, relieve  

--------------------------------------------------------------------------------

46 

--------------------------------------------------------------------------------



the Indemnifying Party of its indemnification obligations, except and only to
the extent that the Indemnifying Party forfeits rights or defenses by reason of
such failure. Such notice by the Indemnified Party shall describe the
Third-Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Expense that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of, any
Third-Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense. In the event that the Indemnifying Party assumes the defense of
any Third-Party Claim, subject to Section 7.5(b), the Indemnifying Party shall
have the right to take such action as it deems necessary to avoid, dispute,
defend, appeal or make counterclaims pertaining to any such Third-Party Claim in
the name and on behalf of the Indemnified Party. The Indemnified Party shall
have the right, at its own cost and expense, to participate in the defense of
any Third-Party Claim with counsel selected by the Indemnified Party, subject to
the Indemnifying Party’s right to control the defense thereof. If the
Indemnifying Party elects not to compromise or defend such Third-Party Claim or
fails to notify promptly the Indemnified Party in writing of its election to
defend as provided in this Agreement, the Indemnified Party may, subject to
Section 7.5(b) pay, compromise and defend such Third-Party Claim and seek
indemnification for any and all Expenses based upon, arising from or relating to
such Third-Party Claim. AQSP and the Company Owner shall cooperate with each
other in all reasonable respects in connection with the defense of any
Third-Party Claim, including making available records relating to such
Third-Party Claim and furnishing, without expense (other than reimbursement of
actual out-of-pocket expenses) to the defending party, management employees of
the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third-Party Claim.

(b)Settlement of Third Party Claims. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not enter into settlement of any
Third-Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld, conditioned or delayed),
except as provided in this Section 7.5(b). If a firm offer is made to settle a
Third-Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third-Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten (10) days after
its receipt of such notice, the Indemnified Party may continue to contest or
defend such Third-Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third-Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third-Party Claim, the
Indemnifying Party may settle the Third-Party Claim upon the terms set forth in
such firm offer to settle such Third-Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 7.5(a), the Indemnified Party shall not
agree to any  

--------------------------------------------------------------------------------

47 

--------------------------------------------------------------------------------



settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld, conditioned or delayed).

(c)Direct Claims. Any claim by an Indemnified Party on account of an Expense
which does not result from a Third-Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party prompt written
notice thereof. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Direct Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Expense that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have thirty (30) days after its
receipt of such notice to respond in writing to such Direct Claim. During such
30-day period, the Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim, and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance as
the Indemnifying Party or any of its professional advisors may reasonably
request. If the Indemnifying Party does not so respond within such 30-day
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement. 

(d)Manner of Payment. Any amounts owing from a Company Owner pursuant to this
Article VII shall be made as follows: (i) first, an amount of Escrowed Cash and
Escrowed Shares, pro rata in the Cash/Share Ratio, with aggregate Deemed Value
equal to the lesser of (A) the aggregate amount owing or (B) the aggregate
Deemed Value of any remaining Escrowed Cash and Escrowed Shares and (ii)
thereafter, directly by the Company Owner to AQSP (payable in cash and shares of
AQSP Common Stock, pro rata in the Cash/Share Ratio). 

(e)When is Payment Due. Any cash indemnification payment to be made pursuant to
this Article VII shall be effected by wire transfer of immediately available
funds to the applicable account designated by AQSP or the Company Owner, as
applicable. Any indemnification payment satisfied by transfer of AQSP Common
Stock shall be effected by delivery of an assignment separate from certificate
assigning such AQSP Common Stock to AQSP (or its designee). All such
indemnification obligations shall be made within five (5) Business Days after
the indemnified Expenses have been determined by (i) a final, non-appealable
order or judgment of a court of competent jurisdiction or (ii) a written,
executed agreement between AQSP and the Company Owner. 

(f)Release of Escrowed Shares and Escrowed Cash. On the twelve (12) month
anniversary of the Closing Date (except if not a Business Day, then the next
Business Day) (the “Release Date”), any portion of the Escrowed Cash remaining
as of the Release Date shall be released to the Company Owner and in accordance
with the  

--------------------------------------------------------------------------------

48 

--------------------------------------------------------------------------------



instructions of the Company Owner, and all Escrowed Shares shall be delivered to
the Company Owner; provided that the Escrow Agent shall continue to hold
Escrowed Cash and Escrowed Shares, pro rata in the Cash/Share Ratio, with a
Deemed Value equal to the lesser of (i) the Deemed Value of the aggregate
remaining Escrowed Cash and Escrowed Shares and (ii) the sum of: (A) the
aggregate amount claimed by an AQSP Indemnified Party pursuant to claims made in
accordance with this Article VII and not fully resolved prior to such date, plus
(B) the aggregate outstanding payments pending to an AQSP Indemnified Party
pursuant to Section 7.5(c).  At any time following the Release Date, to the
extent the Deemed Value of the Escrowed Cash and Escrowed Shares exceeds the
aggregate amount claimed by the AQSP Indemnified Parties pursuant to claims made
prior to the Release Date and not fully resolved prior to the time of
determination, such excess shall be promptly released to each Company Owner as
set forth with the previous sentence, pro rata in the Cash/Share Ratio.

ARTICLE VIII

TERMINATION, AMENDMENT, AND WAIVER

Section 8.1Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the Effective Time (whether before or after the receipt of the
Requisite AQSP Vote) by the mutual written consent of AQSP and the Company. 

Section 8.2Termination by Either AQSP or the Company. This Agreement may be
terminated by either AQSP or the Company at any time prior to the Effective Time
(whether before or after the receipt of the Requisite AQSP Vote): 

(a)if the Merger shall not have been consummated on or prior to 5:00 p.m.,
Central Time, on the End Date; or 

(b)if any Governmental Entity of competent jurisdiction shall have enacted,
issued, promulgated, enforced, or entered any Law or Order making illegal,
permanently enjoining, or otherwise permanently prohibiting the consummation of
the Merger, the AQSP Stock Issuance, or the other transactions contemplated by
this Agreement, and such Law or Order shall have become final and nonappealable;
provided, however, that the right to terminate this Agreement pursuant to this
Section 8.2(b) shall not be available to any party whose breach of any
representation, warranty, covenant, or agreement set forth in this Agreement has
been the cause of, or resulted in, the issuance, promulgation, enforcement, or
entry of any such Law or Order.  

Section 8.3Termination by AQSP. This Agreement may be terminated by AQSP at any
time prior to the Effective Time if there shall have been a material breach of
any representation, warranty, covenant, or agreement on the part of the Company
or the Company Owner set forth in this Agreement such that the conditions to the
Closing of the Merger set forth in Section 6.2(a) or Section 6.2(b), as
applicable, would not be satisfied and, in either such case, such breach is
incapable of being cured by the End Date; provided, however, that AQSP shall
have given the Company at least 30 days written notice prior to such termination
stating AQSP’s intention to terminate this Agreement pursuant to this Section
8.3 and provided the Company  

--------------------------------------------------------------------------------

49 

--------------------------------------------------------------------------------



with the opportunity to cure such breach; provided further, that AQSP shall not
have the right to terminate this Agreement pursuant to this Section 8.3 if AQSP
is then in material breach of any representation, warranty, covenant, or
obligation hereunder, which breach has not been cured.

Section 8.4Termination by the Company. This Agreement may be terminated by the
Company at any time prior to the Effective Time if there shall have been a
breach of any representation, warranty, covenant, or agreement on the part of
AQSP or Jacobs Owner set forth in this Agreement such that the conditions to the
Closing of the Merger set forth in Section 6.3(a) or Section 6.3(b), as
applicable, would not be satisfied and, in either such case, such breach is
incapable of being cured by the End Date; provided, however, that the Company
shall have given AQSP at least 30 days written notice prior to such termination
stating the Company’s intention to terminate this Agreement pursuant to this
Section 8.4; provided further, that the Company shall not have the right to
terminate this Agreement pursuant to this Section 8.4 if the Company is then in
material breach of any representation, warranty, covenant, or obligation
hereunder, which breach has not been cured. 

Section 8.5Notice of Termination; Effect of Termination. The party desiring to
terminate this Agreement pursuant to this Article VIII (other than pursuant to
Section 8.1) shall deliver written notice of such termination to each other
party hereto specifying with particularity the reason for such termination, and
any such termination in accordance with this Section 8.5 shall be effective
immediately upon delivery of such written notice to the other party, except as
otherwise provided herein. If this Agreement is terminated pursuant to this
Article VIII, it shall become void and of no further force and effect, with no
liability on the part of any party to this Agreement (or any stockholder,
director, officer, employee, agent, or Representative of such party) to any
other party hereto, except: (a) with respect to this Section 8.5, Section 8.6,
and Article IX (and any related definitions contained in any such Sections or
Article), which shall remain in full force and effect; and (b) with respect to
any liabilities or damages incurred or suffered by a party, to the extent such
liabilities or damages were the result of fraud or the breach by another party
of any of its representations, warranties, covenants, or other agreements set
forth in this Agreement. 

Section 8.6Amendment. At any time prior to the Effective Time, this Agreement
may be amended or supplemented in any and all respects, whether before or after
receipt of the Requisite AQSP Vote, by written agreement signed by each of the
parties hereto; provided, however, that following the receipt of the Requisite
AQSP Vote, there shall be no amendment or supplement to the provisions of this
Agreement which by Law or in accordance with the rules of any relevant
self-regulatory organization would require further approval by the AQSP
stockholders without such approval. 

Section 8.7Extension; Waiver. At any time prior to the Effective Time, AQSP, on
the one hand, or the Company, on the other hand, may: (a) extend the time for
the performance of any of the obligations of the other party(ies); (b) waive any
inaccuracies in the representations and warranties of the other party(ies)
contained in this Agreement or in any document delivered under this Agreement;
or (c) unless prohibited by applicable Law, waive compliance with any of the
covenants, agreements, or conditions contained in this Agreement. Any agreement
on the part of a party to any extension or waiver shall be valid only if set
forth in an instrument in writing  

--------------------------------------------------------------------------------

50 

--------------------------------------------------------------------------------



signed by such party. The failure of any party to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of such rights.

ARTICLE IX

MISCELLANEOUS

Section 9.1Definitions. For purposes of this Agreement, the following terms
shall have the following meanings when used herein with initial capital
letters: 

“10-Day Trading Average” means the arithmetic average (for consecutive trading
days) of the closing trading price of a share of AQSP Common Stock on the OTC
(for each trading day) as of the close of business during the ten consecutive
trading days preceding the last Business Day before the date of this Agreement
or, if this Agreement is modified with respect to a term that relates to the
amount or type of the consideration the Company Owner will receive in connection
with the Merger, subject to the exceptions set forth in Treasury Regulations
Section 1.368-1(e)(2)(ii)(B)(2) and (3), the arithmetic average (for consecutive
trading days) of the closing trading price of a shore of AQSP Common Stock on
the OTC (for each trading day) as of the close of business during the ten
consecutive trading days preceding the last Business Day before the date of such
modification.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
first Person. For the purposes of this definition, “control” (including, the
terms “controlling,” “controlled by,” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities, by Contract, or
otherwise.

“Affordable Care Act” means the Patient Protection and Affordable Care Act
(PPACA), as amended by the Health Care and Education Reconciliation Act (HCERA).

“Agreement” has the meaning set forth in the Preamble.

“Annual Financial Statements” has the meaning set forth in Section 3.4(a).

“AQSP” has the meaning set forth in the Preamble.

“AQSP Balance Sheet” has the meaning set forth in Section 4.4(c).

“AQSP Benefit Plans” has the meaning set forth in Section 5.7(b).

“AQSP Board” has the meaning set forth in the Recitals.

“AQSP Common Stock” has the meaning set forth in the Recitals.

“AQSP Disclosure Letter” means the disclosure letter, dated as of the date of
this Agreement and delivered by AQSP to the Company concurrently with the
execution of this Agreement.

--------------------------------------------------------------------------------

51 

--------------------------------------------------------------------------------



“AQSP Equity Award” means an AQSP Stock Option or an AQSP Restricted Share
granted under one of the AQSP Stock Plans, as the case may be.

“AQSP Fundamental Representations and Warranties” means those representations
and warranties of AQSP set forth in Section 4.1, Section 4.2, Section 4.3,
Section 4.4, Section 4.8, and Section 4.9.

“AQSP Material Adverse Effect” means any event, occurrence, fact, condition, or
change that is, or would reasonably be expected to become, individually or in
the aggregate, materially adverse to: (a) the business, results of operations,
condition (financial or otherwise), or assets of AQSP and its Subsidiaries,
taken as a whole; or (b) the ability of AQSP to consummate the transactions
contemplated hereby on a timely basis; provided, however, that an AQSP Material
Adverse Effect shall not be deemed to include events, occurrences, facts,
conditions, or changes arising out of, relating to, or resulting from: (i)
changes generally affecting the economy, financial, or securities markets; (ii)
the announcement of the transactions contemplated by this Agreement; (iii) any
outbreak or escalation of war or any act of terrorism; (iv) general conditions
in the industry in which AQSP and its Subsidiaries operate; (v) any failure, in
and of itself, by AQSP to meet any internal or published projections, forecasts,
estimates, or predictions in respect of revenues, earnings, or other financial
or operating metrics for any period (it being understood that the facts or
occurrences giving rise to or contributing to such failure may be deemed to
constitute, or be taken into account in determining whether there has been or
would reasonably be expected to become, an AQSP Material Adverse Effect, to the
extent permitted by this definition and not otherwise excepted by a clause of
this proviso); or (vi) any change, in and of itself, in the market price or
trading volume of AQSP’s securities or in its credit ratings (it being
understood that the facts or occurrences giving rise to or contributing to such
change may be deemed to constitute, or be taken into account in determining
whether there has been or would reasonably be expected to become, an AQSP
Material Adverse Effect, to the extent permitted by this definition and not
otherwise excepted by a clause of this proviso), provided further, however, that
any event, change, and effect referred to in clauses (i), (iii), or (iv)
immediately above shall be taken into account in determining whether an AQSP
Material Adverse Effect has occurred or would reasonably be expected to occur to
the extent that such event, change, or effect has a disproportionate effect on
AQSP and its Subsidiaries, taken as a whole, compared to other participants in
the industries in which AQSP and its Subsidiaries conduct their businesses.

“AQSP Preferred Stock” means AQSP’s Series A Preferred Stock, par value $0.001
per share and AQSP’s Series B Preferred Stock, par value $0.001 per share.

“AQSP Restricted Share” means any AQSP Common Stock subject to vesting,
repurchase, or other lapse of restrictions granted under any AQSP Stock Plan.

“AQSP SEC Documents” has the meaning set forth in Section 4.4(a).

“AQSP Securities” has the meaning set forth in Section 4.2(a)(i).

“AQSP Stockholder Approval Matters” means the approval of this Agreement, the
Merger and the AQSP Stock Issuance.

“AQSP Stock Issuance” has the meaning set forth in the Recitals.

--------------------------------------------------------------------------------

52 

--------------------------------------------------------------------------------



“AQSP Stock Option” means any option, warrant, or right to purchase warrant to
purchase AQSP Common Stock granted under any AQSP Stock Plan.

“AQSP Stock Plans” means the AQSP Board approval for the issuance of any
warrants or options exercisable or convertible into shares of AQSP Common Stock
that has been approved by the AQSP Board.

“AQSP Subsidiary Securities” has the meaning set forth in Section 4.2(c).

“AQSP Voting Debt” has the meaning set forth in Section 4.2(b).

“Business Day” means any day, other than Saturday, Sunday, or any day on which
banking institutions located in Chicago, Illinois are authorized or required by
Law or other governmental action to close.

“Cash Consideration” means an amount equal to $3,750,000.

“Cash/Share Ratio” means the relative Deemed Value of the Cash Consideration
compared to the Deemed Value of the Stock Consideration.

“Charge” has the meaning set forth in Section 9.16(c).

“Charter Documents” means: (a) with respect to a corporation, the charter,
articles or certificate of incorporation, as applicable, and bylaws thereof; (b)
with respect to a limited liability company, the certificate of formation or
articles of organization, as applicable, and the operating or limited liability
company agreement, as applicable, thereof; (c) with respect to a partnership,
the certificate of formation and the partnership agreement; and (d) with respect
to any other Person the organizational, constituent or governing documents or
instruments of such Person.

“Closing” has the meaning set forth in Section 1.2.

“Closing Capital Structure Schedule” has the meaning set forth in Section 5.14.

“Closing Date” has the meaning set forth in Section 1.2.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Section 4980B of the Code and Section 601 et. seq.
of ERISA.

“Code” has the meaning set forth in the Recitals.

“Company” has the meaning set forth in the Preamble.

“Company Audit” means the audit of the Company’s Annual Financial Statements and
Interim Financial Statements by Fruci & Associates.

“Company Common Stock” has the meaning set forth in the Recitals.

“Company Continuing Employees” has the meaning set forth in Section 5.7(a).

--------------------------------------------------------------------------------

53 

--------------------------------------------------------------------------------



“Company Disclosure Letter” means the disclosure letter, dated as of the date of
this Agreement and delivered by the Company to AQSP concurrently with the
execution of this Agreement.

“Company Employee” has the meaning set forth in Section 3.12(a).

“Company Employee Plans” has the meaning set forth in Section 3.12(a).

“Company ERISA Affiliate” means all employers, trades, or businesses (whether or
not incorporated) that would be treated together with the Company or any of its
Affiliates as a “single employer” within the meaning of Section 414 of the Code.

“Company Fundamental Representations and Warranties” means those representations
and warranties of the Company or each Company Owner set forth in Section 3.1,
Section 3.2, Section 3.3, Section 3.6, Section 3.10 and Section 3.14.

“Company IP” has the meaning set forth in Section 3.7(b).

“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue, waivers,
releases, permissions, and other Contracts, whether written or oral, relating to
Intellectual Property and to which the Company or any of its Subsidiaries is a
party, beneficiary, or otherwise bound.

“Company IT Systems” means all software, computer hardware, servers, networks,
platforms, peripherals, data communication lines, and other information
technology equipment and related systems that are owned or used by the Company
or any of its Subsidiaries.

“Company Material Adverse Effect” means any event, occurrence, fact, condition,
or change that is, or would reasonably be expected to become, individually or in
the aggregate, materially adverse to: (a) the business, results of operations,
condition (financial or otherwise), or assets of the Company; or (b) the ability
of the Company to consummate the transactions contemplated hereby on a timely
basis; provided, however, that, a Company Material Adverse Effect shall not be
deemed to include events, occurrences, facts, conditions or changes arising out
of, relating to, or resulting from: (i) changes generally affecting the economy,
financial, or securities markets; (ii) the announcement of the transactions
contemplated by this Agreement; (iii) any outbreak or escalation of war or any
act of terrorism; or (iv) general conditions in the industry in which the
Company operates; provided further, however, that any event, change, and effect
referred to in clauses (i), (iii), or (iv) immediately above shall be taken into
account in determining whether a Company Material Adverse Effect has occurred or
would reasonably be expected to occur to the extent that such event, change, or
effect has a disproportionate effect on the Company compared to other
participants in the industries in which the Company conducts its businesses.

“Company Material Contract” has the meaning set forth in Section 3.15(a).

“Company-Owned IP” means all Intellectual Property owned by the Company or any
of its Subsidiaries.

--------------------------------------------------------------------------------

54 

--------------------------------------------------------------------------------



“Company Owner” has the meaning set forth in the Preamble.

“Consent” has the meaning set forth in Section 3.3(c).

“Contracts” means any contracts, agreements, licenses, notes, bonds, mortgages,
indentures, leases, or other binding instruments or binding commitments, whether
written or oral.

“Deemed Value” means, with respect to cash, the face value of the cash, and with
respect to AQSP Common Stock, the value calculated in accordance with the 10-Day
Trading Average.

“Direct Claim” has the meaning set forth in Section 7.5(c).

“Effective Time” has the meaning set forth in Section 1.3.

“End Date” means (i) February 15, 2020 but only in the event AQSP has not
received any communications from the SEC regarding preliminary Information
Statement within ten (10) Business Days of the filing thereof (or has been
notified by the SEC that the SEC will not comment on the preliminary Information
Statement), otherwise (ii) April 15, 2020.

“Environmental Laws” means any applicable Law, and any Order of any Governmental
Entity: (a) relating to pollution (or the cleanup thereof) or the protection of
natural resources, endangered or threatened species, human health or safety, or
the environment (including ambient air, soil, surface water or groundwater, or
subsurface strata); or (b) concerning the presence of, exposure to, or the
management, manufacture, use, containment, storage, recycling, reclamation,
reuse, treatment, generation, discharge, transportation, processing, production,
disposal or remediation of any Hazardous Materials. The term “Environmental Law”
includes, without limitation, the following (including their implementing
regulations and any state analogs): the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976,
as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C.
§§ 6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by
the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances
Control Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.;
the Clean Air Act of 1966, as amended by the Clean Air Act Amendments of 1990,
42 U.S.C. §§ 7401 et seq.; and the Occupational Safety and Health Act of 1970,
as amended, 29 U.S.C. §§ 651 et seq.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” means an escrow agent reasonably acceptable to AQSP and the
Company Owner.

“Escrow Agreement” has the meaning set forth in Section 5.18.

“Escrowed Cash” means an amount equal to $375,000.

--------------------------------------------------------------------------------

55 

--------------------------------------------------------------------------------



“Escrowed Shares” means such number of shares of AQSP Common Stock equal to ten
percent (10%) of the number of shares of AQSP Common Stock constituting the
Stock Consideration.

“Estimated Tax Distribution” means a dividend or distribution to the Company
Owner in an amount equal to the product of (a) the estimated taxable income
allocated by the Company to the Company Owner for the short Tax year ending on
the Closing Date (as reasonably determined by the Company’s accountant),
multiplied by (b) the highest effective combined federal, state and local income
tax rate (including any tax rate imposed on “net investment income” by Section
1411 of the Code) applicable during such period to an individual residing in the
State of Illinois with respect to the type or character of the particular income
(whether capital gain, ordinary income or otherwise), and taking into account
any limitations on the deductibility of any Expenses or other amount (or the
usage of any loss and treating all state and local income taxes as not
deductible).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Expenses” means, with respect to any Person, all reasonable and documented
out-of-pocket fees and expenses (including all fees and expenses of counsel,
accountants, financial advisors, and investment bankers of such Person and its
Affiliates), incurred by such Person or on its behalf in connection with or
related to the authorization, preparation, negotiation, execution, and
performance of this Agreement and any transactions related thereto, any
litigation with respect thereto, the preparation, printing, filing, and mailing
of the Information Statement, or in connection with other regulatory approvals,
and all other matters related to the Merger, the AQSP Stock Issuance, and the
other transactions contemplated by this Agreement.

“Financial Statements” has the meaning set forth in Section 3.4(a).

“Fundamental Representations and Warranties” means the AQSP Fundamental
Representations and Warranties and the Company Fundamental Representations and
Warranties.

“GAAP” has the meaning set forth in Section 3.4(a).

“GMJ” has the meaning set forth in the Preamble.

“Governmental Entity” has the meaning set forth in Section 3.3(c).

“Hazardous Substance” shall mean: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral, or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

--------------------------------------------------------------------------------

56 

--------------------------------------------------------------------------------



“IL Articles of Merger” has the meaning set forth in Section 1.3.

“IL BCA” has the meaning set forth in the Recitals.

“Indemnifiable Company Party” has the meaning set forth in Section 5.8(a).

“Indemnified Party” has the meaning set forth in Section 7.4.

“Indemnifying Party” has the meaning set forth in Section 7.4.

“Information Statement” has the meaning set forth in Section 3.17.

“Intellectual Property” means any and all of the following arising pursuant to
the Laws of any jurisdiction throughout the world: (a) trademarks, service
marks, trade names, and similar indicia of source or origin, all registrations
and applications for registration thereof, and the goodwill connected with the
use of and symbolized by the foregoing; (b) copyrights and all registrations and
applications for registration thereof; (c) trade secrets and know-how; (d)
patents and patent applications; (e) internet domain name registrations, and (f)
other intellectual property and related proprietary rights, including, but not
limited to any logos, color schemes, packaging materials, fictitious business
names, brochures, marketing and explanatory materials, and proprietary formulae.

“Interest Ratio” means a fraction, the numerator of which is one, and the
denominator of which is the number of shares of Company Common Stock outstanding
immediately prior to the Closing, as set forth in Section 3.2(a) of the Company
Disclosure Letter.

“Interim Balance Sheet” has the meaning set forth in Section 3.4(a).

“Interim Financial Statements” has the meaning set forth in Section 3.4(a).

“IRS” means the United States Internal Revenue Service.

“Jacobs Owner” has the meaning set forth in the Preamble.

“Knowledge” means: (a) with respect to the Company, the actual knowledge of each
of the individuals listed in Section 9.1 of the Company’s Disclosure Letter; and
(b) with respect to AQSP and its Subsidiaries, the actual knowledge of each of
the individuals listed in Section 9.1 of the AQSP Disclosure Letter; in each
case, after due inquiry.

“Laws” means any federal, state, local, municipal, foreign, multi-national or
other laws, common law, statutes, constitutions, ordinances, rules, regulations,
codes, Orders, or legally enforceable requirements enacted, issued, adopted,
promulgated, enforced, ordered, or applied by any Governmental Entity, other
than any US federal or state laws, ordinance, constitution, regulation, statute,
treaty, rules or codes to the extent the federal or state laws, ordinance,
constitution, regulation, statute, treaty, rules or codes would be violated, or
protections under the federal or state laws, ordinance, constitution,
regulation, statute, treaty, rules or codes would be unavailable to a party as a
result of operating or owning a business engaged in the manufacture,

--------------------------------------------------------------------------------

57 

--------------------------------------------------------------------------------



sale, distribution or transport of CBD-infused products or services as currently
provided by the Company.

“Lease” shall mean all leases, subleases, licenses, concessions, and other
agreements (written or oral) under which the Company holds any Leased Real
Estate, including the right to all security deposits and other amounts and
instruments deposited by or on behalf of the Company thereunder.

“Leased Real Estate” shall mean all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by the Company.

“Legal Action” means any legal, administrative, arbitral, mediation, or other
proceedings, suits, actions, investigations, examinations, claims, audits,
hearings, charges, complaints, indictments, litigations, or examinations.

“Liability” shall mean any liability, indebtedness, or obligation of any kind
(whether accrued, absolute, contingent, matured, unmatured, determined,
determinable, or otherwise, and whether or not required to be recorded or
reflected on a balance sheet under GAAP).

“Liens” means, with respect to any property or asset, all pledges, liens,
mortgages, charges, encumbrances, hypothecations, options, rights of first
refusal, rights of first offer, and security interests of any kind or nature
whatsoever.

“Mailing Date” has the meaning set forth in Section 5.5.

“Merger” has the meaning set forth in the Recitals.

“Merger Consideration” means the Cash Consideration, the Note Consideration and
the Stock Consideration and payable pursuant to Section 2.2.

“Multiemployer Plan” has the meaning set forth in Section 3.12(c).

“Note Consideration” means $3,750,000 in the form of the Promissory Note.

“NW Employment Agreement” has the meaning in Section 5.12.

“OTC” means the Over-The-Counter Bulletin Board.

“Order” has the meaning set forth in Section 3.9.

“Other Governmental Approvals” has the meaning set forth in Section 3.3(c).

“Outside CBD Business Interests” has the meaning set forth in Section 3.18.

“Owned Real Estate” shall mean all land, together with all buildings,
structures, fixtures, and improvements located thereon and all easements, rights
of way, and appurtenances relating thereto, owned by the Company.

--------------------------------------------------------------------------------

58 

--------------------------------------------------------------------------------



“PBGC” has the meaning set forth in Section 3.12(d).

“Permits” has the meaning set forth in Section 3.8(b).

“Permitted Liens” means: (a) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith (provided appropriate reserves required
pursuant to GAAP have been made in respect thereof); (b) mechanics’, carriers’,
workers’, repairers’, and similar statutory Liens arising or incurred in the
ordinary course of business for amounts which are not delinquent or which are
being contested by appropriate proceedings (provided appropriate reserves
required pursuant to GAAP have been made in respect thereof); (c) zoning,
entitlement, building, and other land use regulations imposed by Governmental
Entities having jurisdiction over such Person’s owned or leased real property,
which are not violated by the current use and operation of such real property;
(d) covenants, conditions, restrictions, easements, and other similar
non-monetary matters of record affecting title to such Person’s owned or leased
real property, which do not materially impair the occupancy or use of such real
property for the purposes for which it is currently used in connection with such
Person’s businesses; (e) any right of way or easement related to public roads
and highways, which do not materially impair the occupancy or use of such real
property for the purposes for which it is currently used in connection with such
Person’s businesses; and (f) Liens arising under workers’ compensation,
unemployment insurance, social security, retirement, and similar legislation.

“Person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, Governmental Entity, or other entity or group (which term shall
include a “group” as such term is defined in Section 13(d)(3) of the Exchange
Act).

“Promissory Note” means a promissory note in the form attached hereto as Exhibit
D (a) which is made and payable by AQSP and the Merger Sub jointly, (b) which is
payable to the Company Owner, (c) which accrues interest at the rate of 2%
annually, (d) which is secured by a first lien security interest in all of the
assets of AQSP and the Merger Sub, and by a pledge of (i) all of the capital
stock of the Merger Sub, (ii) all of the common stock of Bendistillery Inc.,
Bend Spirits, Inc., and Ablis Holding Company owned by AQSP, and (iii) all of
the capital stock of any other entity owned by AQSP or any of its subsidiaries,
(e) which shall contain a legally binding obligation of AQSP and Merger Sub
pursuant to which, following the closing of any equity or debt capital raise by
AQSP or Merger Sub following the date of this Agreement, excluding only the
capital raise for the Wisconsin Acquisitions referred to in Section 5.23(a),
AQSP and Merger Sub shall be obligated to allocate and pay over at least 50% of
the net proceeds of such capital raise toward a prepayment of the principal and
accrued interest on such promissory note, and (f) which shall be due and payable
in full upon the earlier of (i) the date which is thirty (30) days after the
last day (the "Aggregate EBITDA Calculation Date") of the calendar quarter
during which the aggregate earnings before interest, taxes, depreciation and
amortization ("EBITDA") of Merger Sub during the period between the Closing Date
and the Aggregate EBITDA Calculation Date, as certified by AQSP's firm of
independent certified public accountants, exceeds $7,500,000, or (ii) the date
which is the fifth anniversary of the Closing Date.

--------------------------------------------------------------------------------

59 

--------------------------------------------------------------------------------



“Release Date” has the meaning set forth in Section 7.5(f).

“Representatives” has the meaning set forth in Section 5.3(b).

“Requisite AQSP Vote” has the meaning set forth in Section 4.3(a).

“SEC” has the meaning set forth in Section 4.3(c).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Stock Consideration” means 3,900,455 shares of AQSP Common Stock.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other business entity of which a majority of the shares of voting
securities is at the time beneficially owned, or the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person.

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments, or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

“Tax Returns” means any return, declaration, report, claim for refund,
information return or statement, or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Third-Party Claim” has the meaning set forth in Section 7.5(a).

“WCJ” has the meaning set forth in the Preamble.

“WI Articles of Merger” has the meaning set forth in Section 1.3.

“WI BCL” has the meaning set forth in the Recitals.

Section 9.2Interpretation; Construction. 

(a)The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof. Where a reference in this
Agreement is made to a Section, Exhibit, Article, or Schedule, such reference
shall be to a Section of, Exhibit to, Article of, or Schedule of this Agreement
unless otherwise indicated. Unless the context otherwise requires, references
herein: (i) to an agreement, instrument, or other document means such agreement,
instrument, or other document as amended, supplemented, and modified from time
to time to the extent permitted by the provisions  

--------------------------------------------------------------------------------

60 

--------------------------------------------------------------------------------



thereof; and (ii) to a statute means such statute as amended from time to time
and includes any successor legislation thereto and any regulations promulgated
thereunder. Whenever the words “include,” “includes,” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” and the word “or” is not exclusive. The word “extent” in the phrase
“to the extent” means the degree to which a subject or other thing extends, and
does not simply mean “if.” A reference in this Agreement to $ or dollars is to
U.S. dollars. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. The words “hereof,” “herein,”
“hereby,” “hereto,” and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. References to “this Agreement” shall
include the Company Disclosure Letter and AQSP Disclosure Letter.

(b)The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. 

Section 9.3[Intentionally Omitted].  

Section 9.4Governing Law. This Agreement and all Legal Actions (whether based on
contract, tort, or statute) arising out of or relating to this Agreement or the
actions of any of the parties hereto in the negotiation, administration,
performance, or enforcement hereof, shall be governed by and construed in
accordance with the internal laws of the State of Illinois without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Illinois or any other jurisdiction) that would cause the application of Laws of
any jurisdiction other than those of the State of Illinois. 

Section 9.5Submission to Jurisdiction. Each of the parties hereto irrevocably
agrees that any Legal Action with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any other party hereto or its successors or assigns shall
be brought and determined exclusively in the State courts located in Lake
County, Illinois. Each of the parties hereto agrees that mailing of process or
other papers in connection with any such Legal Action in the manner provided in
Section 9.7 or in such other manner as may be permitted by applicable Laws,
shall be valid and sufficient service thereof. Each of the parties hereto hereby
irrevocably submits with regard to any such Legal Action for itself and in
respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it shall not bring any
Legal Action relating to this Agreement or any of the transactions contemplated
by this Agreement in any court or tribunal other than the aforesaid courts. Each
of the parties hereto hereby irrevocably waives, and agrees not to assert, by
way of motion, as a defense, counterclaim, or otherwise, in any Legal Action
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder: (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 9.5; (b)
any claim  

--------------------------------------------------------------------------------

61 

--------------------------------------------------------------------------------



that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise); and (c) to the fullest extent
permitted by the applicable Law, any claim that (i) the suit, action, or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action, or proceeding is improper, or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

Section 9.6Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY; AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
9.6 

Section 9.7Notices. All notices, requests, consents, claims, demands, waivers,
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by email of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 9.7): 

If to AQSP or any Jacobs Owner, to:

Acquired Sales Corp.

31 N. Suffolk Lane

 

Lake Forest, Illinois 60045

 

Attention: Gerard M. Jacobs

 

Email: lakegeneva91@gmail.com

 

 

If to the Company or Company Owner, to:

Warrender Enterprise Inc.

 

12715 210th Ave.

Bristol, Wisconsin 53104

 

Attention: Nicholas Warrender

 

Email: nick@liftedliquids.com

--------------------------------------------------------------------------------

62 

--------------------------------------------------------------------------------



or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.

Section 9.8Entire Agreement. This Agreement (including the Exhibits to this
Agreement), the Company Disclosure Letter and the AQSP Disclosure Letter
constitute the entire agreement among the parties with respect to the subject
matter of this Agreement and supersede all other prior agreements and
understandings, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement. In the event of any
inconsistency between the statements in the body of this Agreement, the AQSP
Disclosure Letter, and the Company Disclosure Letter (other than an exception
expressly set forth as such in the AQSP Disclosure Letter or Company Disclosure
Letter), the statements in the body of this Agreement shall control. 

Section 9.9No Third-Party Beneficiaries. Except as provided in Section 5.8
(which shall be to the benefit of the parties referred to in such section), this
Agreement is for the sole benefit of the parties hereto and their permitted
assigns and respective successors and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit, or remedy of any nature whatsoever under or by reason
of this Agreement. 

Section 9.10Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible. 

Section 9.11Assignment. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither AQSP on the one hand, nor the Company on the other hand, may
assign its rights or obligations hereunder without the prior written consent of
the other party. No assignment shall relieve the assigning party of any of its
obligations hereunder. 

Section 9.12Remedies. Except as otherwise provided in this Agreement, any and
all remedies expressly conferred upon a party to this Agreement shall be
cumulative with, and not exclusive of, any other remedy contained in this
Agreement, at Law, or in equity. The exercise by a party to this Agreement of
any one remedy shall not preclude the exercise by it of any other remedy. 

Section 9.13Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, all of which shall be one and the same agreement. This
Agreement shall become effective when each party to this Agreement shall have
received counterparts signed by all of the other parties. 

--------------------------------------------------------------------------------

63 

--------------------------------------------------------------------------------



Section 9.14Expenses. In the event the Closing shall have occurred, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants (that remain outstanding as of the Closing),
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by AQSP. Except as otherwise expressly provided herein, in
the event this Agreement is terminated prior to the Closing (for any reason) all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses. 

--------------------------------------------------------------------------------

64 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

ACQUIRED SALES CORP.

 

By:

/s/ Gerard M. Jacobs

Name:

Gerard M. Jacobs

Title:

CEO

 

LIFTED LIQUIDS, INC.

 

By:

/s/ Gerard M. Jacobs

Name:

Gerard M. Jacobs

Title:

CEO

 

 

JACOBS OWNERS:

 

/s/ Gerard M. Jacobs

GERARD M. JACOBS

 

/s/ William C. Jacobs

WILLIAM C. JACOBS

 

 

WARRENDER ENTERPRISE INC.

 

By:

/s/ Nicholas S. Warrender

Name:

Nicholas S. Warrender

Title:

President

 

COMPANY OWNER:

 

/s/ Nicholas S. Warrender

NICHOLAS S. WARRENDER

 

--------------------------------------------------------------------------------

65 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

Form of Employment Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A-1

Key Employees Titles and Base Salaries

 

“AQSP” means Acquired Sales Corp.

“Board” means the Board of Directors of AQSP

“Lifted” means [Lifted Liquids [Inc./LLC]], a wholly-owned subsidiary of AQSP

 

Name

Title(s)

Base Salary

Responsibilities

Reporting to

Nicholas S. Warrender

Co-Founder and Vice Chairman of AQSP

$100,000

Participation in all significant decision making at AQSP

Board and CEO of AQSP

 

Chief Operating Officer of AQSP

 

Consultation with and advice/assistance to CEOs of all AQSP brands and
subsidiaries regarding all business activities and opportunities

 

 

CEO of Lifted

 

Leadership of Lifted

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

Stockholders Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT C

Registration Rights Agreement

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT D

Promissory Note

--------------------------------------------------------------------------------